
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10


DATED 1st JULY 2003


(1)   ORIENT-EXPRESS HOTELS LTD

(2)   BARCLAYS BANK PLC




--------------------------------------------------------------------------------


AGREEMENT FOR EURO 135 MILLION
TERM AND MULTI-CURRENCY
REVOLVING CREDIT FACILITY


--------------------------------------------------------------------------------



NICHOLSON GRAHAM & JONES
110 CANNON STREET LONDON EC4N 6AR
TEL: 020 7648 9000
FAX: 020 7648 9001
REF: RAH/O.40-31

32

--------------------------------------------------------------------------------




CONTENTS


Clause


--------------------------------------------------------------------------------

  Page

--------------------------------------------------------------------------------

1.   DEFINITIONS AND INTERPRETATION    
2.
 
CONDITIONS
 
 
3.
 
FACILITY A
 
 
4.
 
PURPOSE
 
 
5.
 
DRAWDOWN UNDER FACILITY A
 
 
6.
 
REPAYMENT AND PREPAYMENT (FACILITY A)
 
 
7.
 
INTEREST (FACILITY A)
 
 
8.
 
FACILITY B
 
 
9.
 
PURPOSE
 
 
10.
 
DRAWDOWN (FACILITY B)
 
 
11.
 
CURRENCIES
 
 
12.
 
REPAYMENT, PREPAYMENT AND CANCELLATION (FACILITY B)
 
 
13.
 
INTEREST (FACILITY B)
 
 
14.
 
FEES AND EXPENSES
 
 
15.
 
PAYMENTS
 
 
16.
 
SECURITY
 
 
17.
 
REPRESENTATIONS AND WARRANTIES
 
 
18.
 
UNDERTAKINGS
 
 
19.
 
DEFAULT AND ACCELERATED REPAYMENT
 
 
20.
 
INDEMNITIES
 
 
21.
 
TAXES
 
 
22.
 
CHANGES IN CIRCUMSTANCES
 
 
23.
 
GENERAL
 
 
SCHEDULE 1
 
 
 
 
Drawdown Notice
 
 
SCHEDULE 2
 
 
 
 
Conditions Precedent
 
 

33

--------------------------------------------------------------------------------



THIS AGREEMENT is dated 1st July 2003

and made BETWEEN

(1)ORIENT-EXPRESS HOTELS LTD (registered in Bermuda under number EC13215) whose
registered office is at 41 Cedar Avenue, Hamilton HM EX, Bermuda (the
"Borrower"); and

(2)BARCLAYS BANK PLC (registered in England under number 01026167) whose
registered office is at 54 Lombard Street, London, EC3P 3AH (the "Bank").

IT IS AGREED as follows:


PART 1
DEFINITIONS AND INTERPRETATION


1.     DEFINITIONS AND INTERPRETATION

1.1   Definitions

        In this Agreement, unless the context otherwise requires:

"Advance" means an advance made or to be made by the Bank to the Borrower under
a Facility or, as the context may require, the principal amount thereof from
time to time outstanding;

"Agent" means any person acting at any time in the capacity of agent for the
Guarantee Providers for the purposes of the Guarantee Agreement;

"Alberghiera" means Alberghiera Fiesolana S.p.A., Società per Azioni (registered
at the Registry of Enterprises of Florence, R.E.A. No.118471) whose registered
office is at Fiesole (Florence), Via di Doccia 4, CAP 50014;

"Available Facility" means, in relation to Facility B, the Facility B Limit
minus:

(a)the Base Currency Amount of any outstanding Advances under Facility B; and

(b)in relation to any proposed Advance, the Base Currency Amount of any Advances
that are due to be made under Facility B on or before the proposed Drawdown
Date,

other than any Advances under Facility B that are due to be repaid or prepaid on
or before the proposed Drawdown Date;

"Base Currency Amount" means, in relation to an Advance, the amount specified
(or deemed specified) in the Drawdown Notice delivered by the Borrower for that
Advance (or, if the amount requested is not denominated in euro, that amount
converted into euro at the Reference Bank's Spot Rate of Exchange on the date
which is two Business Days before the Drawdown Date) adjusted to reflect any
repayment or prepayment of such Advance;

"Business Day" means a day (not being Saturday or Sunday) on which banks are
open for business of the kind contemplated by this Agreement in London and:

(a)(in relation to any date for payment or purchase of Dollars), New York or;

(b)(in relation to any date for payment or purchase of euro) any TARGET Day;

"Cipriani" means Hotel Cipriani S.p.A., Società per Azioni (registered at the
Registry of Enterprises of Venice, R.E.A. No. 72692) whose registered office is
at Venice, 10 Giudecca, CAP 30123;

34

--------------------------------------------------------------------------------

"Commitment" means the commitment of the Bank to make Advances on the terms and
conditions of this Agreement, as reduced from time to time by the amount of any
outstanding Advance under Facility A and the Base Currency Amount of any
Advances under Facility B and otherwise as provided in this Agreement;

"Commitment Period" means the period commencing on the date of this Agreement
and ending on the date falling 30 days before the Maturity Date;

"Consent" shall be construed so as to include any approval authorisation consent
exemption licence permission or registration by of or from any governmental or
other authority or any other person;

"Deposit" means each or any matching deposit which is required to be made with
the Bank by a Guarantee Provider as a condition precedent to an Advance pursuant
to Clause 5.1(a)(iv) or 10.1(a)(x) or each or any replacement matching deposit
from time to time and "Deposits" shall be construed accordingly;

"Dollars" or "US$" means the lawful currency of the United States of America;

"Drawdown Date" means, in relation to any Advance, the date on which the Advance
is made;

"Drawdown Notice" means a notice in the form set out in Schedule 1;

"Encumbrance" means any mortgage, charge (whether fixed or floating), pledge,
lien, hypothecation, assignment by way of security, security interest, title
retention or other encumbrance, security agreement or arrangement of any kind;

"euro" means the single currency of participating members of the European Union;

"EURIBOR" means in respect of any Interest Period or other period relating to
any Advance or unpaid sum denominated in euro, the rate per annum determined by
the Bank to be the arithmetic mean of the rates at which deposits in euro for
the relevant Interest Period or other period and in an amount comparable to the
relevant Advance or other such sum (as the case may be) were obtainable by the
Interest Reference Banks in the European Interbank Market at or about 11.00 am
(Brussels time) on the Quotation Date;

"Event of Default" means any of the events or circumstances described in
Clause 19.1;

"Existing Facility" means the term loan facility made available under the term
loan agreement dated 10 September 1997 between (1) the Borrower (2) Sea
Containers Ltd and (3) National Westminster Bank Plc;

"Facilities" means each of Facility A and Facility B;

"Facility A" means the term loan facility described in Part 3;

"Facility A Limit" means the lower of:

(a)euro 90 million; and

(b)70 per cent. of the aggregate value of all the Properties (excluding
Splendido Mare) as determined by the then latest Valuation(s) delivered to the
Bank;


"Facility B" means the revolving credit facility described in Part 4;

"Facility B Limit" means the lower of:

(a)euro 45 million; and

(b)70 per cent. of the aggregate value of all the Properties (excluding
Splendido Mare) as determined by the latest valuation(s) delivered to the Bank
minus euro 90,000,000;

35

--------------------------------------------------------------------------------

"Fees Letters" means each or either of two fees letters, one from the Bank and
the Agent (as arrangers of the Facilities) and the other from the Agent, each
addressed to the Borrower and setting out fees payable to the respective sender
by the Borrower;

"Financial Indebtedness" means Indebtedness incurred in respect of:

(a)money borrowed or raised (excluding money raised by way of the issue of
equity share capital);

(b)any bond, bill of exchange, note, loan stock, debenture, commercial paper or
similar security or instrument;

(c)acceptance, documentary credit or guarantee facilities;

(d)deferred payments for assets or services acquired (excluding any such
liability in respect of normal trade credit for a period not exceeding six
months);

(e)rental payments under finance leases;

(f)payments under hire purchase contracts;

(g)factored debts, to the extent that there is recourse;

(h)any derivative transaction entered into in connection with protection against
or benefit from fluctuation in any rate or price (and, when calculating the
value of any derivative transaction, only the marked to market value shall be
taken into account);

(i)guarantees, bonds, standby letters of credit or other instruments issued in
connection with the performance of contracts or obligations;

(j)guarantees, indemnities or other assurances against financial loss in respect
of Indebtedness of any person falling within any of paragraphs (a) to
(i) inclusive above; and

(k)amounts raised or obligations incurred under any other transaction having the
commercial effect of any of the above (including, without limitation, any
forward sale or purchase agreement);

"Financing Documents" means this Agreement and the Security Documents;

"Group" means the Borrower and each Subsidiary thereof and "member of the Group"
shall be construed accordingly;

"Guarantee Agreement" means any guarantee, collateral or security agreement or
document containing the terms of the placing or maintaining of any Deposit or
otherwise relating thereto;

"Guarantee Provider" means at any time any bank, financial institution or other
body corporate which at such time has made or agreed to make a Deposit or
Deposits with the Bank, and shall include such bank's, financial institution's
or other body corporate's successors and permitted assigns;

"Hedging Arrangement" means an interest rate swap, cap or other agreement or
arrangement entered or to be entered into by the Borrower from time to time for
the hedging of the interest (or any part of it) payable by the Borrower under
this Agreement;

"Hotel Subsidiaries" means Cipriani, Alberghiera and Splendido and "Hotel
Subsidiary" means any one of them;

"Indebtedness" means any obligation for the payment or repayment of money,
whether present or future, actual or contingent, sole or joint;

"Interest Payment Date" means the last day of each Interest Period;

36

--------------------------------------------------------------------------------




"Interest Period" means, in relation to each Advance, a period selected or
deemed to have been selected by the Borrower in accordance with this Agreement
provided that:

(a)each Interest Period shall commence on the Drawdown Date relating to such
Advance or, for Facility A (as the case may be), forthwith on the expiry of the
preceding Interest Period;

(b)if any Interest Period would end on a day which is not a Business Day, such
Interest Period shall be extended to the next Business Day unless that would
extend that Interest Period into the next following calendar month, in which
event that Interest Period shall be shortened so as to end on the immediately
preceding Business Day;

(c)if any Interest Period commences on the last Business Day in a calendar month
or if there is no corresponding date in the calendar month in which an Interest
Period is due to end, then such Interest Period shall end on the last Business
Day in the relevant later month;

(d)if any Repayment Date in respect of Facility A falls within an Interest
Period, the Loan outstanding under Facility A shall be divided into two parts,
one part being the repayment instalment due on such Repayment Date and having an
Interest Period ending on such date and the other part being the balance of the
Loan outstanding under Facility A and having an Interest Period ascertained in
accordance with the other provisions of this definition;

(e)the last Interest Period in respect of Facility A shall end on the Maturity
Date; and

(f)no Interest Period in respect of Facility B shall end after the Maturity
Date;

"Interest Reference Banks" means Oversea-Chinese Banking Corporation Limited,
London branch and Barclays Bank Plc (or, if either or both such banks is unable
to act as a Reference Bank, such other London banks or branches as the Agent may
nominate for such purpose and the Borrower shall approve, such approval not to
be unreasonably withheld or delayed);

"Initial Valuation" means the Valuation by the Valuer dated 28 February 2003;

"Lease" means the lease agreement entered into between Splendido and Locafit SpA
by a notarial deed dated 7 December 2001 in relation to Splendido Mare;

"Leisure Holdings" means Leisure Holdings Asia Ltd (registered in Bermuda under
number EC20454) whose registered office is at 41 Cedar Avenue, Hamilton HM EX,
Bermuda;

"LIBOR" means, in respect of any Interest Period or other period and in relation
to an Advance or any unpaid sum, the rate per annum determined by the Bank to be
the arithmetic mean of the rates at which deposits in the relevant currency for
the relevant Interest Period or other period and in an amount comparable to the
relevant Advance, or other such sum (as the case may be) were obtainable by the
Interest Reference Banks in the London Interbank Market at or about 11.00 am on
the Quotation Date;

"Loan" means the aggregate principal amount for the time being outstanding under
this Agreement;

"Mandatory Costs" means the aggregate of:

(a)the costs (expressed as an annual percentage at a rate rounded up to the
nearest one eighth per cent) calculated by the Bank in accordance with its usual
practice of complying with any reserve asset and/or special deposit and/or cash
ratio and/or liquidity and/or capital adequacy and/or banking control or similar
requirements of Bank of England, the Financial Services Authority, the European
Central Bank or any other governmental or regulatory authority; and

37

--------------------------------------------------------------------------------

(b)the costs (expressed as an annual percentage at a rate rounded up to the
nearest one eighth per cent) calculated by each Guarantee Provider (and
specified to the Bank) in accordance with its usual practice of complying with
any reserve asset and/or special deposit and/or cash ratio and/or liquidity
and/or capital adequacy and/or banking control or similar requirements of Bank
of England, the Financial Services Authority, the European Central Bank or any
other governmental or regulatory authority and the Bank shall be entitled to
rely upon information provided by a Guarantee Provider; sums paid to the Bank as
a result of the operation of this paragraph (b) shall be for the account of the
relevant Guarantee Provider(s);

"Margin" means, in relation to both Facility A and Facility B, 1.35 per cent per
annum;

"Maturity Date" means (subject to Clause 15.3) the date falling five years after
the first Drawdown Date under Facility A;

"Obligor" means each of any of the Borrower, Leisure Holdings, each Hotel
Subsidiary and any other person designated as such in writing by the Borrower
and the Bank;

"Party" means a party to this Agreement;

"Permitted Encumbrance" means:

(a)any supplier's, carrier's, workman's or like possessory lien arising in the
ordinary course of business, by statute or by operation of law automatically and
not by way of contract, in any case in respect of moneys not yet due and
payable, but excluding any lien arising through any default or omission on the
part of any Hotel Subsidiary;

(b)any Encumbrance created by any Hotel Subsidiary when an asset constituting
fixed plant machinery or equipment forming part of the Property owned by it is
acquired by that member after the date of this Agreement securing Indebtedness
incurred solely to finance the purchase of such asset and which does not exceed
and is not capable of exceeding the purchase price of such asset and provided
that the principal amount so secured by all such Encumbrances shall not at any
time exceed euro 10,000,000 or its equivalent in other currencies;

(c)the pre-emption right provided for by Law n. 1089, of 1st June 1939 in favour
of the Italian State on Villa San Michele;

(d)the pre-emption right provided for by Law n. 1089, of 1st June 1939 in favour
of the Italian State on the property known as Antichi Granai della Republica, 6,
7, and 8 Giudecca, Venice comprising part of the Hotel Cipriani;

(e)any Encumbrance created by Splendido in favour of Banco di Chiavari e della
Riviera Ligure over Spendido's quotas in Venice Simplon-Orient Express Ltd as
security for an indemnity granted by Splendido in respect of a guarantee
provided by Banco di Chaivari e della Riviera Ligure in connection with the
purchase by Splendido of Mirna Srl provided that the principal amount so secured
or capable of being so secured does not exceed US$ 6,000,000 or its equivalent
in other currencies;

(f)any Encumbrance created by Alberghiera and/or Splendido in favour of a bank
or other financial institution of the quotas of Byblos Srl for the purpose of
purchasing and refurbishing the property known as Hotel Caruso, Ravello, Italy
provided that the principal amount so secured or capable of being secured does
not exceed euro 10,000,000 or its equivalent in other currencies;

38

--------------------------------------------------------------------------------

(g)any Encumbrance created by Cipriani in favour of a bank or other financial
institution of its shareholding in SA Nara Tahiti (registered in French
Polynesia) for the purpose of securing The Development Bank of Singapore
provided that the principal amount so secured or capable of being secured does
not exceed US Dollars 15,000,000 or its equivalent in other currencies;

(h)any other Encumbrance created by any Hotel Subsidiary on any of its assets
(other than the Properties and other assets the subject of any Encumbrance
created by any Security Document) owned by it, securing Indebtedness which does
not exceed and is not capable of exceeding the value of the security comprised
in such Encumbrance at the date of its creation and provided that the principal
amount secured or capable of being secured by all such Encumbrances of all the
Hotel Subsidiaries does not exceed in aggregate euro 5,000,000 or its equivalent
in other currencies;

"Permitted Transfer" means the transfer by Cipriani to James Sherwood of an area
of 15 square metres and identified at the Land and Real Estate Registry of
Venice by sheet 19, mapp.108/2 135/5 - 171/4 - 172/2 - 173/2 and 174/2, Cat.
D/2;

"Person" shall be construed as a reference to any individual firm company body
corporate government state or state entity or any association or partnership
(whether or not having separate legal personality) or any two or more of the
foregoing;

"Potential Default" means any event or circumstance which, with the giving of
notice or any certificate or the lapse of time or the making of any
determination or the satisfaction of any other condition (or any combination
thereof), would reasonably be expected to constitute an Event of Default;

"Properties" means:

(a)the properties known as (i) Hotel Cipriani, 10 Giudecca, Venice, Italy and
(ii) Antichi Granai della Republica, 6, 7, and 8 Giudecca, Venice in each case
together with all buildings, fixtures, fixed plant and machinery and equipment
from time to time thereon or therein as the case may be ("Hotel Cipriani");

(b)the property known as Hotel Splendido, 16 Viale Baratta, 16034 Portofino
(Genoa), Italy, together with all buildings, fixtures, fixed plant and machinery
and equipment from time to time thereon or therein as the case may be ("Hotel
Splendido");

(c)the property known as Villa San Michele, 4 Via Doccia, 50014 Fiesole,
(Florence), Italy, together with all buildings, fixtures, fixed plant and
machinery and equipment from time to time thereon or therein as the case may be
("Villa San Michele");

(d)the Splendido Mare,

(and where the context permits includes any one or more of them);

"Quotation Date" means, in relation to any period for which an interest rate is
to be determined:

(a)(if the currency is Sterling) the first day of that period;

(b)(if the currency is euro) two TARGET Days before the first day of that
period; or

(c)(if the currency is Dollars) two Business Days before the first day of that
period;

"Reference Bank" means Oversea-Chinese Banking Corporation Limited, London
branch (or, if such bank is unable to act as Reference Bank, such other London
bank or branch as it may nominate for such purpose and the Borrower shall
approve, such approval not to be unreasonably withheld or delayed);

39

--------------------------------------------------------------------------------

"Repayment Date" means, in relation to Facility A and subject to Clause 15.3,
each of the dates falling at successive three monthly intervals commencing after
the first Drawdown Date and up to the Maturity Date;

"Security Account" means any account with the Bank in the name of the Borrower
into which sums are to be paid in accordance with the terms of Clause 12.4(b) or
Clause 18.6(c) and which is subject to such security or other payment or
blocking or designation arrangements as the Bank may require;

"Security Documents" means:

(a)a first mortgage (save that it shall rank behind the mortgage created in
favour of National Westminster Bank Plc in connection with the Existing Facility
until discharged using the proceeds of the first Advance hereunder) by Cipriani
of the Hotel Cipriani governed by Italian law;

(b)a first mortgage (save that it shall rank behind the mortgage created in
favour of National Westminster Bank Plc in connection with the Existing Facility
until discharged using the proceeds of the first Advance hereunder) by
Alberghiera of the Villa San Michele governed by Italian law;

(c)a first mortgage (save that it shall rank behind the mortgage created in
favour of National Westminster Bank Plc in connection with the Existing Facility
until discharged using the proceeds of the first Advance hereunder) by Splendido
of the Hotel Splendido governed by Italian law;

(d)an irrevocable proposal pursuant to Article 1329 of the Italian Civil Code
for the execution of a deed providing for the assignment by Splendido to the
Bank of the Lease;

(e)a special privilege deed under Article 46 of the Italian Banking Law
(Legislative Decree No. 385/1993) by each of the Hotel Subsidiaries in respect
of the contents of the relevant hotel and, in the case of Splendido, Splendido
Mare;

(f)a pledge agreement, under Italian law, by the Borrower and Leisure Holdings
of all their respective shares or quotas (as the case may be) in each of
Cipriani and Splendido (which pledge shall be conditional upon the discharge and
cancellation of the existing pledge over the same assets in favour of National
Westminster Bank Plc);

(g)a pledge agreement, under Italian law, by the Borrower, Leisure Holdings and
Cipriani of all their respective shares in Alberghiera (which pledge shall be
conditional upon the discharge and cancellation of the existing pledge over the
same assets in favour of National Westminster Bank Plc);

(h)a mortgage by Cipriani of the trademarks "Cipriani" (No. 560438) and "Hotel
Cipriani" (No. 495857) registered in Italy and of Cipriani's interest in the
Community Trademark "Cipriani" (Class 16, 35, 42 and Number 115824) and
Community Trademark "Hotel Cipriani" (Class 16, 35, 42 and Number 115857);

(i)a guarantee by Splendido of all moneys, obligations and liabilities from time
to time owing by the Borrower to the Bank under the Financing Documents;

(j)a guarantee by Cipriani of all moneys, obligations and liabilities from time
to time owing by the Borrower to the Bank under the Financing Documents;

(k)a guarantee by Alberghiera of all moneys, obligations and liabilities from
time to time owing by the Borrower to the Bank under the Financing Documents;

40

--------------------------------------------------------------------------------

(l)an indemnity by the Borrower in favour of Oversea-Chinese Banking Corporation
Limited as agent for itself and the Guarantee Providers;

(m)a deed of assignment of insurance proceeds governed by Italian law, charging
and assigning to the Bank the proceeds of the insurance policies described
therein in respect of loss or damage to the respective Property owned by
Alberghiera, Splendido and Cipriani (excluding, in the case of Splendido,
Splendido Mare);

(n)any other document designated as such in writing by both or all the parties
to it;

(o)each variation or amendment of or supplement to any document referred to in
(a) to (m) above from time to time,

(and where the context permits includes any one or more of them);

"Splendido" means Hotel Splendido Srl, Società a responsabilità limitata
(registered at the Registry of Enterprises of Genoa, R.E.A. No. 218366) whose
registered office is at Portofino (Genoa), 16 Viale Baratta, CAP 16034;

"Splendido Mare" means the property located at Piazza Martiri dell'Olivetta,
Portofino (Genoa) and from which Splendido runs the hotel and restaurant known
as Splendido Mare;

"Sterling" and "£" means the lawful currency of the United Kingdom;

"Subsidiary" has the meaning given to such expression by section 736 of the
Companies Act 1985;

"TARGET" means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system:

"TARGET Day" means any day on which TARGET is open for the settlement of
payments in euro;

"Taxes" includes all present and future taxes levies imposts duties fees charges
or withholdings of whatever nature and wherever levied charged or assessed,
together with any interest thereon and any penalties in respect thereof;

"Valuation" means a valuation of any or all the Properties by the Valuer on
bases and assumptions agreed by or acceptable to the Bank;

"Value Added Tax" means value added tax as provided for in the Value Added Tax
Act 1994 and any other tax of a similar nature; and

"Valuer" means, at the Bank's option, either Pannell Kerr Forster Associates or
another independent professional valuer selected by or otherwise acceptable to
the Bank and approved by the Borrower (such approval not to be unreasonably
withheld or delayed).

1.2   Interpretation

(a)In this Agreement, unless otherwise expressly provided, any reference to:

(i)the Borrower or the Bank shall be construed so as to include their respective
successors and assigns from time to time;

(ii)a time of day is a reference to London time;

(iii)fees costs and expenses shall be exclusive of any Value Added Tax or
similar tax chargeable on them, whether in the United Kingdom, Italy or
elsewhere, which shall accordingly be payable in addition;

41

--------------------------------------------------------------------------------

(iv)any other document or instrument is a reference to that other document or
instrument as the same may have been, or may from time to time be, amended or
supplemented;

(v)the liquidation winding-up or dissolution of a company or body corporate or
the appointment of a receiver manager administrator or sequestrator of or in
relation to a company or body corporate or any of its assets shall be construed
so as to include any equivalent or analogous proceedings or, as the case may be,
person under the law of the jurisdiction in which it is incorporated or any
jurisdiction in which it carries on business or has assets or liabilities;

(vi)a Clause or a Schedule or a Part is a reference to a clause of or a schedule
to or part of this Agreement;

(vii)any statutory provision shall include a reference to such provision as from
time to time re-enacted amended extended or replaced.



(b)In this Agreement words importing the singular shall include the plural and
vice versa.

(c)Headings in and the list of contents of this Agreement are for ease of
reference only and shall not affect its interpretation.

1.3   Third Party Rights

Unless expressly provided to the contrary in this Agreement, a Security Document
or the Guarantee Agreement, a person who is not a party to this Agreement (save
for the Agent and any Guarantee Provider) has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any
term of this Agreement.

42

--------------------------------------------------------------------------------




PART 2
CONDITIONS PRECEDENT


2.     CONDITIONS

2.1   Conditions for the first Advance

The Bank shall not be obliged to make any Advance or make available or maintain
any Facility until the Bank shall have received, in each case in form and
substance satisfactory to it, the documents, items and evidence specified in
Schedule 2.

2.2   Conditions for all Advances

The obligation of the Bank to make each and any Advance is subject to the
further conditions precedent that:

(a)at the time of the giving of the relevant Drawdown Notice and at the time of
such Advance, the representations and warranties set out in Clause 17.1 are true
and correct on and as of each such time as if each were made with reference to
the facts and circumstances existing at such time; and

(b)at the time of the giving of the relevant Drawdown Notice and at the time of
such Advance, no Event of Default or Potential Default shall have occurred and
be continuing or would result from the making of such Advance.

43

--------------------------------------------------------------------------------






PART 3
FACILITY A


3.     FACILITY A

Subject to the terms and conditions of this Agreement, the Bank agrees to make
available to the Borrower a committed term loan facility in an amount equal to
the Facility A Limit.

4.     PURPOSE

4.1The Advance under Facility A shall be used first to discharge all sums
outstanding under the Existing Facility and the balance shall be used for
general corporate purposes of the Borrower and its Subsidiaries.

4.2The Borrower shall not use the Advance for any purpose except that permitted
in this Clause. However, failure by the Borrower to comply with this Clause
shall not prejudice any rights of the Bank, which shall not be responsible for
monitoring or ensuring the use or application by the Borrower of the Advance.

5.     DRAWDOWN UNDER FACILITY A

5.1   Drawdown

(a)Subject to the terms and conditions of this Agreement, the Borrower may draw
the Advance under Facility A provided that:

(i)the Bank shall have received a Drawdown Notice duly completed and executed
relating to the Advance not later than 10.00 am on the third Business Day before
the proposed Drawdown Date of the Advance (or such later time as the Agent may
agree);

(ii)the proposed Drawdown Date shall be a Business Day on or before the date
falling 90 days after the date of this Agreement;

(iii)the Advance shall not be less than the amount required to discharge all
sums outstanding or payable under or in respect of the Existing Facility and
shall not exceed the Facility A Limit;

(iv)a Deposit or Deposits in euro has/have been made with the Bank equal (if
more than one, in aggregate) to the proposed Advance; and

(v)no more than one Advance may be made under Facility A.

(b)The Drawdown Notice shall be irrevocable and the Borrower shall be obliged to
borrow accordingly.

5.2   Payment of Advance

The Bank is irrevocably authorised and directed by the Borrower on drawdown to
pay directly to National Westminster Bank Plc a sum sufficient to discharge all
sums outstanding under the Existing Facility to be applied in payment and
discharge of all sums outstanding under the Existing Facility. The remainder of
the Advance under Facility A shall be made available on the Drawdown Date by the
Bank crediting it to such bank account of the Borrower as the Borrower shall
specify to the Bank for this purpose in the Drawdown Notice.

44

--------------------------------------------------------------------------------

5.3   Cancellation of Facility A

Any part of Facility A which shall not have been drawndown or cancelled by the
close of business on the earlier of the date falling 90 days after the date of
this Agreement and the first Drawdown Date shall at that time be automatically
cancelled and the fees calculated in accordance with Clause 14.4 shall become
payable.

6.     REPAYMENT AND PREPAYMENT (FACILITY A)

6.1   Repayment

(a)Unless earlier repayment is required under the terms of this Agreement, on
each Repayment Date referred to in column (1) below the Borrower will repay the
principal amount advanced under Facility A by an instalment equal to the
principal amount set out in column (2) opposite such date:

 
   
(1)   (2)
1st to 4th Repayment Dates
 
euro 1,500,000 5th to 8th Repayment Dates   euro 1,750,000 9th to 19th Repayment
Dates   euro 2,250,000

and the Borrower shall repay the balance of the Advance outstanding under
Facility A on the Maturity Date.

(b)If the amount of the Advance under Facility A is for any reason (and
notwithstanding the terms of this Agreement) less than euro 90,000,000, the
amount of the shortfall shall be applied against the repayments specified in
paragraph (a) above in inverse order of maturity.

6.2   Prepayment of Facility A

(a)The Borrower may (provided that it shall have given to the Bank not less than
30 days' prior notice specifying the date and intended amount of the prepayment)
prepay to the Bank on the last day of any Interest Period the whole or part of
the Advance outstanding under Facility A but, if in part, being the minimum
amount of euro 3,000,000 and an integral multiple of euro 1,000,000.

(b)Prepayments of the Advance under Facility A shall be made together with
accrued interest thereon, the fee payable under Clause 14.4 and all other
amounts payable under and in relation to this Agreement.

(c)Any notice of prepayment of the Advance under Facility A by the Borrower
under this Agreement shall be irrevocable and the Borrower shall be bound to
prepay in accordance with such notice. The Borrower may not prepay all or any
part of the Advance under Facility A except in accordance with the express terms
of this Agreement.

(d)Any prepayment of Facility A shall be applied against and shall reduce or if
applicable extinguish the amounts specified in Clause 6.1(a) in inverse order of
maturity.

(e)No amount of Facility A prepaid under this Agreement may be redrawn.

7.     INTEREST (FACILITY A)

7.1   Interest

The Borrower shall pay to the Bank interest on the Loan outstanding under
Facility A in respect of each Interest Period at the rate per annum determined
by the Bank to be the aggregate of:

(a)the Margin;

45

--------------------------------------------------------------------------------

(b)EURIBOR relative to that Interest Period; and

(c)Mandatory Costs.

7.2   Payment

The Borrower shall pay interest on the Advance outstanding under Facility A on
each Interest Payment Date relating to such Advance.

7.3   Interest Periods

The Borrower may select the duration (being one, two or three months) of each
Interest Period. Such selection shall be made in the Drawdown Notice and
thereafter by notice received by the Bank from the Borrower not later than 10.00
am on the third Business Day before the beginning of the relevant Interest
Period. If the Bank shall not have so received notice of any such selection in
respect of any Interest Period then such Interest Period shall be of the
duration of three months.

7.4   Notification

The Bank shall promptly notify the Borrower of each rate of interest determined
by it under this Clause.

7.5   Hedging

The Borrower shall enter into and maintain Hedging Arrangements for an amount
equal to the sums outstanding under Facility A from time to time in form and
substance satisfactory to the Bank.

46

--------------------------------------------------------------------------------




PART 4
FACILITY B


8.     FACILITY B

Subject to the terms and conditions of this Agreement the Bank agrees to make
available to the Borrower a committed multi-currency revolving cash advance
facility in the maximum aggregate principal amount of the Facility B Limit.

9.     PURPOSE

9.1Advances under Facility B shall be used by the Borrower to fund capital
expenditure relating to the Properties (and the hotel businesses carried on from
them) and for the general corporate purposes of the Borrower and its
subsidiaries.

9.2The Borrower shall not use any Advance under Facility B for any purpose
except that permitted in this Clause 9. However, failure by the Borrower to
comply with this Clause shall not prejudice any rights of the Bank, which shall
not be responsible for monitoring or ensuring the use or application by the
Borrower of any Advance.

10.   DRAWDOWN (FACILITY B)

10.1 Drawdown

(a)Subject to the terms and conditions of this Agreement, the Borrower may from
time to time draw Advances under Facility B provided that:

(i)the Bank shall have received a duly completed and executed Drawdown Notice
relating to each proposed Advance not later than 10.00 am on the fifth Business
Day (or the third Business Day if an Advance under Facility B is made
contemporaneously with the Advance under Facility A) before the proposed
Drawdown Date of such Advance;

(ii)the Bank shall have received, not later than the relevant Drawdown Notice,
notice from the Borrower giving reasonable details of the purpose for which the
Advance will be used;

(iii)each proposed Drawdown Date shall be a Business Day not later than 30 days
prior to the Maturity Date;

(iv)each Advance:

(A)in euro shall be in the minimum amount of euro 8,000,000 (or, if less, the
Available Facility) and shall be an integral multiple of euro 1,000,000;

(B)in Sterling shall be in the minimum amount of £5,000,000 (or, if less, the
Available Facility converted into Sterling at the Reference Bank's Spot Rate of
Exchange on the date which is two Business Days before the Drawdown Date) and
shall be an integral multiple of £1,000,000; and

(C)in Dollars shall be in the minimum amount of Dollars 8,000,000 (or, if less,
the Available Facility converted into Dollars at the Reference Bank's Spot Rate
of Exchange on the date which is two Business Days before the Drawdown Date) and
shall be an integral multiple of Dollars 1,000,000;

47

--------------------------------------------------------------------------------

(v)the Base Currency Amount of each Advance must be less than or equal to the
Available Facility and, if the amount of the proposed Advance exceeds the
Available Facility, the amount of the proposed Advance will be reduced so as to
be equal to the Available Facility (or, if the requested currency of the
proposed Advance is not euro, the Available Facility converted into the
requested currency at the Reference Bank's Spot Rate of Exchange on the date
which is two Business Days before the Drawdown Date) and the Drawdown Notice
will be deemed amended accordingly;

(vi)not more than five Advances shall be outstanding under Facility B at any
time;

(vii)no Advance shall be drawn if its duration would extend after the Maturity
Date;

(viii)a drawing has been made under Facility A (or in the case of the first
Advance under Facility A is made on the same Drawdown Date);

(ix)the aggregate of all Advances outstanding under Facility A and Facility B
(or the Base Currency Amount thereof) must not exceed the Commitment;

(x)a Deposit or Deposits in the requested currency of the Advance has/have been
made with the Bank equal (if more than one, in aggregate) to the proposed
Advance under Facility B; and

(xi)if circumstances in Clause 12.4(a) would arise by reason of drawing the
proposed Advance, the amount of the proposed Advance shall be limited to such
amount as will result in the Borrower not having an obligation to prepay any
Advance in accordance with Clause 12.4(a).



(b)Each Drawdown Notice shall be irrevocable and the Borrower shall be obliged
to borrow accordingly.

10.2 Payment of Advances

Subject as otherwise provided in this Agreement, each Advance shall be made
available on the Drawdown Date therefor by the Bank crediting the amount of such
Advance to such bank account of the Borrower as it shall specify to the Bank for
this purpose in the relevant Drawdown Notice.

10.3 Cancellation of undrawn Facility B

Any part of Facility B which shall not have been drawn down or cancelled by the
close of business on the date falling 30 days prior to the Maturity Date shall
at that time be automatically cancelled and cease to be available (but, for the
avoidance of doubt no cancellation fee shall then become payable under
Clause 14.4).

10.4 Paying Agent

The Borrower and Bank may, by agreement with the Agent, agree that the Agent
shall also act as agent for the Bank in collecting the Deposits in respect of
any Advance and disbursing the proceeds of that Advance to the Borrower. In such
circumstances, the Parties shall make all necessary accounting entries on the
relevant Drawdown Date to reflect the receipt of the Deposits and the making of
the Advance.

48

--------------------------------------------------------------------------------

11.   CURRENCIES

11.1 Rollovers: same currency

Where, on any day for repayment of an Advance under Facility B, the Borrower
borrows a further Advance under Facility B in the same currency in accordance
with the provisions of this Agreement, the Bank shall apply the amount advanced
by it in respect of such further Advance in or towards repayment of the
principal amount of the Advance required to be repaid on that date.

11.2 Rollovers: different currency

Where, on any day for repayment of an Advance under Facility B ("existing
Advance"), the Borrower borrows a further Advance in a different currency from
the existing Advance ("New Advance") in accordance with the provisions of this
Agreement, the Bank will only be obliged to advance the New Advance against or
following repayment of the existing Advance.

12.   REPAYMENT, PREPAYMENT AND CANCELLATION (FACILITY B)

12.1 Repayment

(a)The Borrower shall repay to the Bank each Advance on the last day of the
Interest Period relating to such Advance.

(b)Repayments under this Agreement shall be made together with accrued interest
thereon and all other amounts payable under and in relation to this Agreement.

(c)Following any repayment under paragraph (a) above, the amount of such
repayment shall, subject to the terms and conditions of this Agreement, be
available for reborrowing under this Agreement.

12.2 Prepayment

(a)The Borrower may (provided that it shall have given to the Bank not less than
30 days' prior notice specifying the date and intended amount of the prepayment)
prepay to the Bank the whole (but not part) of an Advance under Facility B.

(b)Prepayments of Advances under Facility B shall be made together with accrued
interest thereon, the fee payable under Clause 14.4 and all other amounts
payable under and in relation to this Agreement.

(c)Following any prepayment under paragraph (a) above, the amount of such
prepayment shall, subject to the terms and conditions of this Agreement, be
available for reborrowing under this Agreement.

(d)Any notice of prepayment of Advance(s) outstanding under Facility B by the
Borrower shall be irrevocable and the Borrower shall be bound to prepay in
accordance with such notice. The Borrower may not prepay all or any part of any
Advance under Facility B except in accordance with the express terms of this
Agreement.

12.3 Cancellation

The Borrower may, by giving to the Bank not less than 30 days' prior notice
specifying the amount to be cancelled and subject to Clause 14.4, cancel all or
any part (but, if in part, being an integral multiple of euro 5,000,000) of the
undrawn amount of Facility B. Any such notice of cancellation shall be
irrevocable. The Borrower may not cancel the whole or any part of the undrawn
amount of Facility B except in accordance with this Clause.

49

--------------------------------------------------------------------------------

12.4 Exchange Risk

(a)If on any day the Bank certifies that the aggregate of all Advances
outstanding under Facility B exceeds (or, in the case of any Advance denominated
in Sterling or Dollars, would exceed if converted into euro at the Reference
Bank's spot rate of exchange for the purchase of euro with Sterling or Dollars
(as the case may be) on that day) 105 per cent of the Facility B Limit, the
Borrower shall promptly prepay Advances under Facility B in whole or in part
sufficient to reduce such aggregate to 100 per cent of such amount. If the
Borrower does not select the Advances or part thereof to be prepaid under this
paragraph within two Business Days after the date of the Bank's certificate, the
Bank may do so and its selection will be binding on the Borrower.

(b)Where any amount to be prepaid under paragraph (a) above is received by the
Bank during an Interest Period of the Advance(s) being prepaid, the Bank will,
at the request of the Borrower retain, such amount in a Security Account until
the end of such relevant Interest Period and will apply such amount against the
relevant Advance on the expiry of its Interest Period.

13.   INTEREST (FACILITY B)

13.1 Interest

The Borrower shall pay to the Bank interest on each Advance under Facility B in
respect of each Interest Period relating to such Advance at the rate per annum
determined by the Bank to be the aggregate of:

(a)the Margin;

(b)LIBOR (or, in the case of Advances denominate in euro, EURIBOR) relative to
that Interest Period; and

(c)Mandatory Costs.

13.2 Payment

The Borrower shall pay interest on each Advance under Facility B on the Interest
Payment Date relating to such Advance.

13.3 Interest Periods

The Borrower may select the duration (being one, two or three months) of the
Interest Period for any Advance under Facility B. Such selection shall be made
in the Drawdown Notice relating to such Advance provided that, if such selection
in respect of any Interest Period is not specified in the relevant Drawdown
Notice, then such Interest Period shall be of the duration of three months.

13.4 Notification

The Bank shall promptly notify the Borrower of each rate of interest determined
by it under this Clause.

50

--------------------------------------------------------------------------------




PART 5
FEES AND EXPENSES


14.   FEES AND EXPENSES

14.1 Commitment fee

The Borrower shall pay to the Bank (for the account of the Guarantee Providers)
a commitment fee in Sterling at the rate of 0.125 per cent per annum on the
aggregate amount of the unutilised portion of Facility B, as from and including
the date of this Agreement until and including the last day of the Commitment
Period. Such fee shall accrue from day to day, shall be calculated on the basis
of the actual number of days elapsed and a 360-day year and shall be paid at
three-monthly intervals after the date of this Agreement and on the last day of
the Commitment Period or, if earlier, on cancellation of Facility B or final
repayment of the Loan.

14.2 Guarantee Providers fee

The Borrower shall pay to the Bank or as it may direct for the account of the
Guarantee Providers or their agent (as the case may be) any arrangement,
underwriting or agency fees (together with Value Added Tax thereon, if any) as
may from time to time be due and payable (including, without limitation under
the Fees Letters). For the avoidance of doubt, all such liabilities shall be
deemed to be incurred under this Agreement and shall be secured by the Security
Documents.

14.3 Administration fee

The Borrower shall pay to the Bank an administration fee (together with any
Value Added Tax thereon, if any) of US$250,000 on the date of this Agreement
together with an ongoing administration fee of US$50,000 per annum. Such fee
shall accrue from day to day, shall be calculated on the basis of the actual
number of days elapsed and a 360-day year and shall be paid at three-monthly
intervals after the date of this Agreement and on final repayment of the Loan.

14.4 Prepayment and cancellation fees

If all or any part of the Loan is prepaid, cancelled or deemed cancelled under
any provision of this Agreement (except Clause 6.1(a) or 12.1(a)), the Borrower
shall pay, on the date of prepayment or cancellation, to the Bank (for the
account of the Guarantee Providers) a fee calculated as follows:

(a)if the prepayment or cancellation occurs after the date of this Agreement but
on or before the date falling 2 years after the first Drawdown Date, 0.5 per
cent of the amount prepaid or cancelled; or

(b)if the prepayment or cancellation occurs after the date falling two years
after the first Drawdown Date but before the date falling 4 years after the
first Drawdown Date, 0.25 per cent of the amount prepaid or cancelled; or

(c)if the prepayment or cancellation occurs later than 4 years after the first
Drawdown Date, 0.125 per cent of the amount prepaid or cancelled.

14.5 Expenses

(a)The Borrower agrees to pay, on demand and on a full indemnity basis, to the
Bank the amount of all costs and expenses in any jurisdiction (including
reasonable legal and out-of-pocket expenses and any Value Added Tax or similar
Taxes on such costs and expenses) which the Bank incurs (or, as the case may be,
specifies to have been incurred by a Guarantee Provider) in connection with the
preparation negotiation execution and delivery of this Agreement and/or any
Guarantee Agreement and all the Security Documents.

51

--------------------------------------------------------------------------------

(b)The Borrower agrees to pay, on demand and on a full indemnity basis, to the
Bank all costs and expenses in any jurisdiction (including legal and
out-of-pocket expenses and any Value Added Tax or similar Taxes on such costs
and expenses) incurred by it (or, as the case may be, specified by the Bank to
have been incurred by a Guarantee Provider) in connection with any actual or
proposed amendment or extension of or any waiver or consent under this Agreement
and/or any Guarantee Agreement and/or any Security Document and in contemplation
of or otherwise in connection with the enforcement (or attempted enforcement)
of, or preservation (or attempted preservation) of any rights under, this
Agreement and/or any Guarantee Agreement and/or any Security Document or
otherwise in respect of any money from time to time owing thereunder.

14.6 Duties

The Borrower agrees to pay all notarial fees, stamp documentary registration or
other similar duties or Taxes (including any payable by the Bank or any
Guarantee Provider) imposed on or in connection with this Agreement and/or any
other document referred to herein and shall indemnify the Bank (or, as the case
may be, pay to the Bank an amount sufficient to indemnify a Guarantee Provider)
against any liability arising by reason of any delay or omission by the Borrower
to pay such duties or Taxes.

14.7 Payment by deduction

The Bank shall be entitled to effect payment (to the extent not already
discharged) of all fees expenses and other sums due and payable by the Borrower
under this Clause 14 out of and by deduction from any Advance and the Borrower
hereby irrevocably authorises the Bank to do so.

14.8 Imposta Sostitutiva

This Agreement and the Facilities shall be subject to "Imposta Sostitutiva"
pursuant to Article 15 et seq. of Presidential Decree No. 601 of 29th
September 1973, the Facilities being long term facilities made available by a
European bank. In consequence of that no Registration Tax ("Imposta di
Registro"), stamp duty ("Imposta di Bollo"), mortgage and cadastral taxes
("Imposte Ipotecaria e Catastali") and taxes on governmental concessions ("Tasse
sulle Concessioni Governative") shall apply in respect of this Agreement, the
Security Documents and any acts, agreements, documents and formalities exempted
from such taxes pursuant to Article 15 of Presidential Decree No. 601 of 29th
September, 1973. The duly empowered representatives of the Bank hereby declare
for all purposes that the Bank will duly and timely comply with any and all
declarations and requirements under the provisions of Article 20 of Presidential
Decree No. 601 of 29th September, 1973.

52

--------------------------------------------------------------------------------




PART 6
PAYMENTS


15.   PAYMENTS

15.1 Payments

(a)All sums payable by the Borrower under this Agreement, whether principal,
interest, fees or otherwise, shall be made in full, without any set-off or
counterclaim whatsoever and (save as provided in Clause 21) free and clear of
any deductions or withholdings, in immediately available, freely transferable,
cleared funds in the relevant currency not later than 11.00 am (local time in
the place of payment) on the due date to such account with such bank as the Bank
may prescribe for such purpose.

(b)In the case of a partial payment by the Borrower, the Bank may appropriate
such payment towards such of the obligations of the Borrower under this
Agreement as the Bank may decide. The Borrower waives any right to make an
appropriation in respect of a partial payment. Any appropriation by the Bank
shall apply to the exclusion of any actual or purported appropriation by the
Borrower.

15.2 Currencies

Each repayment or prepayment under this Agreement shall be made in the currency
in which the relevant amount was denominated for the Interest Period or other
period ending on the date of such repayment or prepayment.

15.3 Business Days

Save as otherwise provided in this Agreement, if any payment would otherwise be
due on a day which is not a Business Day, the next following Business Day shall
be substituted for such day unless such Business Day shall be in a new calendar
month in which case such payment shall instead be made on the immediately
preceding Business Day.

15.4 Default interest

Following non-payment by the Borrower on the due date of any sum due under this
Agreement, the Borrower shall, from time to time on demand by the Bank, pay to
the Bank interest on such sum (including but without limitation default
interest) from the due date up to the date of actual payment (as well after as
before judgment) at a rate determined by the Bank to be 1.25 per cent per annum
above the aggregate of:

(a)the Margin;

(b)LIBOR (or, in the case of sums denominated in euro, EURIBOR) for such
successive periods not exceeding three months as the Bank may determine from
time to time in respect of amounts comparable with the sum not paid; and

(c)the Mandatory Costs.

53

--------------------------------------------------------------------------------



15.5 Basis of calculation

All interest and other payments of an annual nature under this Agreement shall
accrue from day to day and be calculated on the basis of the actual number of
days elapsed and (in respect of Advances denominated in Sterling) a 365-day year
and (in respect of Advances in euro or Dollars) a 360-day year. Any certificate
or determination by the Bank as to any rate of interest payable under this
Agreement shall, in the absence of manifest error, be conclusive and binding on
the Borrower.

15.6 Accounts

Account(s) maintained by the Bank in connection with the Facilities and any
account maintained by the Agent and for the purposes of Clause 10.4 shall (save
for manifest error) be conclusive evidence of the amounts from time to time
owing by the Borrower to the Bank under this Agreement.

15.7 Deposits

The Bank is not obliged to make available any Advance until it has been able to
establish to its satisfaction that it (or, if Clause 10.4 applies, the Agent)
has actually received the Deposit(s) referred to in Clause 5.1(a)(iv) and
10.1(a)(x) (as the case may be), but if the Bank does make an Advance available
to the Borrower and it proves to be the case that it had not actually received
Deposit(s) at least equal to the amount it made available to the Borrower in
connection with such Advance then the Borrower shall forthwith on request refund
the amount notified by the Bank to the Borrower to be the excess of the amount
made available to the Borrower over the amount of the Deposit(s) together with
interest on such excess at the rate determined by the Bank to be equal to the
cost to the Bank of funding such excess for the period until receipt by the Bank
thereof.

15.8 Change of currency

(a)Unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognised by the central bank of any country as the
lawful currency of that country, then:

(i)any reference in the Agreement and Security Documents to, and any obligations
arising under the Agreement and Security Documents in, the currency of that
country shall be translated into, or paid in, the currency or currency unit of
that country designated by the Bank (after consultation with the Borrower); and

(ii)any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the Bank
(acting reasonably).

(b)If a change in any currency of a country occurs, the Agreement and Security
Documents will, to the extent the Bank (acting reasonably and after consultation
with the Borrower) specifies to be necessary, be amended to comply with any
generally accepted conventions and market practice in the London interbank
market and otherwise to reflect the change in currency.

54

--------------------------------------------------------------------------------






PART 7
SECURITY


16.   SECURITY

16.1 Security

The Loan and all interest and other sums payable under or in respect of the
Facilities shall at all times be secured or, as the case may be, guaranteed by
the Security Documents.

16.2 Security Account

At the time of any provision of cash collateral in accordance with
Clause 12.4(b) or Clause 18.6(a), the Borrower shall, if so requested by the
Bank, enter into security documentation (and provide legal opinions and other
supporting documentation, if so requested by the Bank) in form and substance
satisfactory to the Bank (acting reasonably) in relation to the cash collateral
and the Security Account at the cost and expense of the Borrower.

16.3 Further assurance

The Borrower shall, and shall procure that each other person granting any
security or guarantee under or in respect of the Facilities shall, forthwith on
demand by the Bank, do and execute any and all further acts deeds documents and
things as may from time to time be reasonably necessary or advisable to perfect
each Security Document and protect the interests of the Bank or other
beneficiary thereunder.

16.4 Loan to value ratio

(a)The aggregate of the Loan and all other moneys outstanding under the
Facilities shall not at any time exceed seventy per cent of the aggregate value
of all the Properties (excluding Splendido Mare). The value of any or all the
Properties is to be determined from time to time, on demand by the Bank, by a
Valuation carried out by the Valuer. The reasonable and proper fees and expenses
of the Valuer for each such Valuation (and any value added tax or similar tax
thereon) on a full indemnity basis will be paid promptly by the Borrower in the
case of:

(i)the first three Valuations of each Property during the life of the
Facilities;

(ii)any Valuation which demonstrates that the aggregate of the Loan and any
other moneys outstanding under the Facilities exceeds seventy per cent of the
aggregate value of all the Properties (excluding Splendido Mare); and

(iii)any Valuation after the occurrence of an Event of Default or Potential
Default.

(b)Any other Valuation shall be at the expense of the Bank.

(c)Valuations carried out pursuant to this Clause shall be conclusive as to the
value of a Property save in the case of manifest error.


16.5 Value shortfall

(a)If at any time the aggregate of the Loan and all other moneys outstanding
under the Facilities exceeds seventy per cent of the aggregate value of the
Properties (excluding Splendido Mare):

(i)the Bank may by notice to the Borrower cancel or suspend, indefinitely or for
such period as the Bank may think fit, the Borrower's ability to draw down under
the Facilities; and/or

55

--------------------------------------------------------------------------------

(ii)the Borrower will forthwith on demand by the Bank prepay part of the Loan so
that the aggregate of the Loan and all other moneys outstanding under the
Facilities does not exceed seventy per cent of the aggregate value of the
Properties (excluding Splendido Mare) as determined in accordance with
Clause 16.4; and/or

(iii)the Borrower shall forthwith on demand by the Bank provide (at the
Borrower's expense and in form and substance satisfactory to the Bank (acting
reasonably)) additional security so that the aggregate of the Loan and all other
moneys outstanding under the Facilities does not exceed seventy per cent of the
aggregate value of the Properties (excluding Splendido Mare) (as determined in
accordance with Clause 16.4) and the additional security.



(b)For the purpose of calculating the value of security cover under this Clause,
the Bank shall be entitled notionally to convert any asset or liability
denominated in one currency into another relevant currency at its spot rate on
the date of calculation or such other rate as it reasonably considers
appropriate.

56

--------------------------------------------------------------------------------






PART 8
REPRESENTATIONS, WARRANTIES, UNDERTAKINGS AND DEFAULT


17.   REPRESENTATIONS AND WARRANTIES

17.1 Representations and warranties

The Borrower represents and warrants to the Bank that:

(a)each Obligor is a limited liability company duly incorporated and validly
existing under the laws of its country of incorporation referred to at the head
of this Agreement or, as the case may be, in Clause 1.1 and each Obligor has
power to carry on its business and to own its property and assets;

(b)each Obligor has power and authority to execute deliver and perform its
obligations under this Agreement and each Security Document to which it is to be
(or is, or is expressed to be) a party; all necessary action has been taken (and
not revoked) to authorise the execution delivery and performance by each such
company of this Agreement and each such Security Document; and this Agreement
and each such Security Document constitutes (or will when executed constitute)
its valid and legally binding obligation enforceable in accordance with the
terms thereof;

(c)the execution delivery and performance of this Agreement and each Security
Document and the use of the Facilities do not and will not:

(i)contravene any law regulation directive judgment or order to which any
Obligor is subject; or

(ii)result in any actual or potential breach of or default under any obligation
agreement instrument or Consent to which any Obligor is a party or by which it
is bound or which it requires to carry on its business; or

(iii)contravene any provision of the memorandum and articles of association
and/or statutes and/or constitutional documents of any Obligor; or

(iv)result in any limitation on the powers to borrow or incur Financial
Indebtedness of any Obligor being exceeded; or

(v)(except as provided in this Agreement and/or the Security Documents or any of
them) result in the creation or imposition of or oblige any Obligor to create
any Encumbrance on its undertaking or any of its assets rights or revenues;

(d)the obligations of the Borrower under this Agreement are its direct general
and unconditional obligations and rank at least pari passu with all other of its
present and future unsecured and unsubordinated Indebtedness;

(e)no litigation arbitration or administrative proceeding and without limitation
no dispute with any statutory or governmental or regional authority is pending
or threatened against any Obligor or any of their respective assets which might
have a material adverse effect on their business, assets or financial condition
or their ability to observe or perform their obligations (if any) under this
Agreement or any Security Document;

(f)no Event of Default or Potential Default has occurred and is continuing;

(g)no Obligor is in default in the payment of any due and payable Taxes or in
the filing registration or recording of any document under any legal or
statutory obligation or requirement material to the Facilities;

57

--------------------------------------------------------------------------------

(h)none of the Obligors is (nor would with the giving of notice or lapse of time
or any certificate or the making of any determination or any combination thereof
be) in breach of or in default under any agreement relating to Financial
Indebtedness to which it is a party or by which it is bound in any manner which
might have a material adverse effect on its business, assets or financial
condition or its ability to observe or perform its obligations under this
Agreement or any Security Document;

(i)(other than pursuant to the Security Documents or Permitted Encumbrances)
there exists no Encumbrance over all or any part of the Borrower's, Cipriani's
or Leisure Holdings' (or any other shareholder of the Hotel Subsidiaries) shares
in the Hotel Subsidiaries or over the whole or any part of the present or future
undertaking assets rights or revenues (including uncalled capital) of any of the
Hotel Subsidiaries and no obligation to create any such Encumbrance;

(j)the latest report and financial statements of the Borrower and each of the
Hotel Subsidiaries have been prepared (in the case of the Borrower) in
accordance with generally accepted United States accounting principles and
practices (or, in the case of the Hotel Subsidiaries, consistent with their
previous financial statements) consistently applied and give a true and fair
view of the financial condition, assets and liabilities of the Borrower and each
of the Hotel Subsidiaries at the date, and their profits for the period ending
on the date, to which such financial statements have been prepared; and since
that date, having regard to the annual seasonal nature of the business carried
on by the Hotel Subsidiaries and the effect of such on the Hotel Subsidiaries as
a whole, there has been no adverse change in the financial condition or the
business, assets, profits or operations of the Borrower or any of the Hotel
Subsidiaries which may have a materially adverse effect on its respective
ability to comply with its obligations under this Agreement or any of the
Security Documents;

(k)each Obligor has obtained and complied with all Consents necessary or
appropriate for (i) in the case of the Hotel Subsidiaries, the ownership of the
relevant hotel, (ii) the carrying on by it of its business and (iii) the
execution delivery and performance of this Agreement and each Security Document
and, in the case of the Borrower, the use of the Facilities (and the same are in
full force and effect);

(l)except as stated in any legal opinion referred to in Schedule 2, it is not
necessary or advisable that this Agreement or any Security Document be filed
registered recorded or enrolled with any court, public office or other authority
in any jurisdiction or that any stamp documentary registration or similar Tax or
duty be paid on or in relation to this Agreement or any Security Document;

(m)all information supplied by each Obligor to the Bank or, as the case may be,
the Agent or any of the Guarantee Providers in contemplation or for the purpose
of this Agreement and all information provided by or on behalf of the Borrower
or any of the Hotel Subsidiaries to Ughi e Nunziante and/or any valuer of a
Property (or the business carried on from it) in contemplation or for the
purpose of these Facilities was true and accurate in all material respects as at
its date and did not omit anything, nor since the date of such information has
anything occurred, which renders that information untrue or misleading in any
material respect; and all projections and statements of belief and opinion given
by or on behalf of the Borrower, Leisure Holdings or the Hotel Subsidiaries to
the Bank or, as the case may be, the Agent or a Guarantee Provider were made
honestly and in good faith after due and careful enquiry and remain valid;

58

--------------------------------------------------------------------------------

(n)Cipriani has good and marketable title to the Hotel Cipriani, Splendido has
good and marketable title to Hotel Splendido and Alberghiera has good and
marketable title to Villa San Michele in each case subject to no Encumbrance
(other than pursuant to a Security Document or a Permitted Encumbrance);

(o)the hotels and/or businesses carried on at the Properties are managed by the
Borrower, the relevant Hotel Subsidiary who owns that Property itself or
(provided that the Bank consents to the same (such consent not to be
unreasonably withheld) and subject to Clause 18.1(o)) another wholly-owned
Subsidiary of the Borrower and not by any other person; and

(p)the Borrower owns all the issued share capital or quotas of all the Hotel
Subsidiaries save for:

(i)any amount of the issued share capital or quotas of any of the Hotel
Subsidiaries which is now or may in the future be transferred to another Hotel
Subsidiary, provided that prior to the completion of any such transfer (i) the
Directors of the Borrower and relevant Hotel Subsidiary are satisfied (and on
request so certify to the Bank) that, following such transfer, the obligations
of the Borrower under the Agreement and the Borrower and each Obligor under the
Security Documents will continue to be able to be met for at least the period of
12 months following such acquisition (ii) the relevant transferee has provided
to the Bank such pledge or other security over such shares or quotas owned by
such transferee as the Bank may in its discretion require and (iii) the Agent is
satisfied that the proposed transfer (and the funding of the consideration
thereof) will not be unlawful under any provision of Italian law, as to which it
may obtain at the Borrower's expense and rely on such legal advice as it thinks
fit; and

(ii)the issued share capital or quotas of each Hotel Subsidiary now held by
Leisure Holdings (which will not exceed 5 per cent of the issued share capital
or quotas of any Hotel Subsidiary) and which may now or in the future be
transferred to any Subsidiary of the Borrower (which Subsidiary shall at all
times remain a wholly owned Subsidiary of the Borrower) provided that (i) the
transferee has provided to the Bank such pledge or other security over such
shares or quotas owned by the transferee as the Bank may in its discretion
require and (ii) the Agent is satisfied that the proposed transfer (and the
funding of the consideration thereof) will not be unlawful under any provision
of Italian law, as to which it may obtain at the Borrower's expense and rely on
such legal advice as it thinks fit.

17.2 Repetition

The representations and warranties in Clause 17.1 will be deemed to be repeated
by the Borrower on and as of each Drawdown Date and each Interest Payment Date
as if made with reference to the facts and circumstances existing at such
respective date.

17.3 Effect of investigation

The rights and remedies of the Bank in respect of any misrepresentation or
breach of warranty on the part of the Borrower shall not be prejudiced or
affected by any investigation by or on behalf of the Bank or the Guarantee
Providers or without limitation any other act or matter which, but for this
provision, would or might prejudice or affect any such rights or remedies.

59

--------------------------------------------------------------------------------

18.   UNDERTAKINGS

18.1 General undertakings

The Borrower undertakes with the Bank (and as regards any other Obligor will
procure) that, so long as any Commitment is in force or any moneys or
obligations are outstanding under this Agreement:

(a)the obligations of the Borrower under this Agreement shall at all times rank
at least pari passu with all its other present and future unsecured and
unsubordinated Indebtedness;

(b)the Borrower will and will procure that each member of the Group will:

(i)prepare (on bases and principles consistent with those used in the
preparation of the previous financial statements) such financial statements in
respect of each financial period as may be required by any applicable law in
accordance with Clause 18.4 or for the purpose of the preparation of any
consolidated financial statements of the Borrower and its Subsidiaries, cause
the same to be audited by its auditors and deliver copies to the Bank (in
sufficient number to enable the Bank and each Guarantee Provider to have a copy)
promptly and in any event not later than 120 days after the end of the relevant
financial period; and

(ii)deliver to the Bank promptly, and in any event not later than 60 days after
the relevant period, unaudited financial statements and balance sheets used in
connection with the consolidation of the Borrower's accounts containing
financial information reasonably required by the Bank (for the Hotel
Subsidiaries to include at least information relating to profits and losses,
cash flow, occupancy rates and comparisons with budgets) in respect of
successive quarterly periods during each of its financial years,

(iii)deliver to the Bank promptly, and in any event not later than 60 days after
the relevant period, a copy of quarterly accounts relating to the Borrower
containing financial information in respect of successive quarterly periods
during each of its financial years;

and without limitation, such statements will contain sufficient information to
enable the Bank to verify compliance with the financial covenants set out in
Clause 18.5;

(c)the Borrower will supply to the Bank at the same time as it delivers the
financial statements referred to in paragraph (b) above a certificate of
compliance with the financial covenants set out in Clause 18.5 signed by the
chief financial officer of the Borrower or a director of the Borrower, setting
out in reasonable detail supporting computations and in form and content
acceptable to the Bank;

(d)the Borrower and each Hotel Subsidiary will provide the Bank with copies of
all notices and other communications required by law to be despatched to its
creditors (or any class thereof) when despatched;

(e)the Borrower and each Hotel Subsidiary will provide the Bank with such
financial and other information concerning its business, assets and affairs as
the Bank may from time to time reasonably require;

(f)each Obligor will obtain, maintain in full force and effect and comply with
all Consents and any conditions thereof necessary or appropriate for:

(i)in the case of the Hotel Subsidiaries, the ownership of the relevant hotel;

(ii)the carrying on by it of its business; and

60

--------------------------------------------------------------------------------

(iii)the execution delivery and performance of this Agreement and each Security
Document to which it is a party and, in the case of the Borrower, the use of the
Facilities;



(g)the Borrower will not use monies advanced under this Agreement, and will
procure that such monies are not used for purposes unrelated or not ancillary to
the businesses carried on by it and its Subsidiaries at the date of this
Agreement;

(h)the Borrower and each Hotel Subsidiary will maintain insurances on or in
relation to its business and assets with underwriters and insurance companies of
repute against such risks of the kinds customarily insured against by, and in
amounts reasonably and commercially prudent for, companies carrying on similar
businesses;

(i)the Borrower will promptly inform the Bank of any occurrence or circumstance
which might adversely affect the ability of any Obligor to perform its
obligations under this Agreement or any Security Document and of any Event of
Default or Potential Default;

(j)the Borrower will from time to time, forthwith on request by the Bank,
deliver to the Bank a certificate signed by two of its directors or officers
confirming that, save as may be notified in detail in such certificate, no Event
of Default or Potential Default has occurred and is then subsisting, to be
accompanied by such evidence as to the information and matters contained in such
certificate as the Bank may from time to time reasonably require;

(k)none of the Hotel Subsidiaries will pay any dividends or make any other
distribution or equivalent payment (other than to another Hotel Subsidiary)
unless the directors of the relevant member are satisfied (and on request so
certify to the Bank) that, following such dividend, distribution or payment the
obligations of the Borrower under this Agreement and each Obligor under the
Security Documents will continue to be able to be met (for at least the period
of 12 months following such dividend or distribution or payment);

(l)no Hotel Subsidiary will make any payment to Sea Containers Ltd or the
Borrower or any of their Subsidiaries (and the Borrower agrees on behalf of
itself and its Subsidiaries not to demand or accept any such payment or to take
any security for any such payment or to set off any sums due to any Hotel
Subsidiary against any such payment) other than payments for goods and services
in the ordinary course of business and on an arm's length basis or as otherwise
permitted under (k) above or (m), (n) and (o) below;

(m)no Hotel Subsidiary will incur or have outstanding any Financial Indebtedness
or incur any Indebtedness except:

(i)with the prior written consent of the Bank;

(ii)to another member of the Group;

(iii)to the Bank in respect of the Facilities;

(iv)unsecured Indebtedness in the ordinary course of business on arm's length
terms or Indebtedness secured by Permitted Encumbrances; or

(v)to Locafit SpA pursuant to the Lease;

(n)subject to paragraph (m) above and (z) below, none of the Hotel Subsidiaries
will lend any money or give any credit (other than normal trade credit) or
(except under any Security Document) give any guarantee or indemnity or act as
surety in respect of the obligations of any other person except unsecured loans
and obligations in the ordinary course of business;

61

--------------------------------------------------------------------------------

(o)none of the Hotel Subsidiaries will, without the prior written consent of the
Bank, pay any charge for management services to Sea Containers Ltd or a member
of the Group (except to another Hotel Subsidiary) unless the directors of the
relevant member are satisfied (and on request so certify to the Bank) that,
following such payment, the obligations of each Obligor under this Agreement and
the Security Documents will continue to be able to be met for at least the
period of 12 months following such payment;

(p)without prejudice to any agreement or transaction permitted by any other
express provision of this Agreement and excluding the Permitted Transfer,
neither the Borrower nor any member of the Group will, without the prior written
consent of the Bank, enter into any agreement or transaction with any director
of the Borrower, any such member or Sea Containers Ltd (or any of its
Subsidiaries) or any person connected (within the meaning of section 346 of the
Companies Act 1985) with any such person, except in the ordinary course of
business on an arm's length basis;

(q)the Borrower shall at all times ensure that the Villa San Michele, the Hotel
Splendido and the Hotel Cipriani are members of Leading Hotels of the World or
any comparable deluxe hotel reservations group, and a member of the
Orient-Express Hotels group of hotels including compliance with that group's
deluxe operational standards from time to time agreed with the Borrower or any
of its Subsidiaries;

(r)not to change (nor permit to be changed) the name of Villa San Michele, the
Hotel Splendido or the Hotel Cipriani without, in each case, the prior written
consent of the Bank;

(s)not to appoint or allow any person other than the Borrower, the Hotel
Subsidiary which owns the relevant Property or (provided that the Borrower shall
have given to the Bank not less than 30 days' prior written notice of such
person's appointment and subject to paragraph (o) above) a wholly owned
Subsidiary of the Borrower to manage the hotel business carried on at that
Property;

(t)no Hotel Subsidiary will merge with any other Person without the prior
written consent of the Bank;

(u)the Borrower will not permit any change in the legal or beneficial ownership
of the share capital or quotas of any of the Hotel Subsidiaries save for:

(i)any amount of the issued share capital or quotas of any of the Hotel
Subsidiaries which is now or may in the future be transferred to another Hotel
Subsidiary, provided that prior to the completion of any such transfer (i) the
Directors of the Borrower and the relevant Hotel Subsidiary are satisfied (and
on request so certify to the Bank) that, following such transfer, the
obligations of the Borrower under the Agreement and each Obligor under the
Security Documents will continue to be able to be met for at least the period of
12 months following such acquisition (ii) the relevant transferee provides to
the Bank such pledge or other security over such shares or quotas owned by such
transferee as the Bank may in its discretion require and (iii) the Agent is
satisfied that the proposed transfer (and the funding of the consideration
thereof) will not be unlawful under any provision of Italian law, as to which it
may obtain at the Borrower's expense and rely on such legal advice as it thinks
fit;

62

--------------------------------------------------------------------------------

(ii)any shares or quotas from time to time held by Leisure Holdings which may
now or in the future be transferred to any Subsidiary of the Borrower (which
Subsidiary shall at all times remain a wholly owned Subsidiary of the Borrower)
provided that prior to the completion of any such transfer (i) the transferee
provides to the Bank such pledge or other security over such shares or quotas
owned by the transferee as the Bank may in its discretion require and (ii) the
Agent is satisfied that the proposed transfer (and the funding of the
consideration thereof) will not be unlawful under any provision of Italian law,
as to which it may obtain at the Borrower's expense and rely on such legal
advice as it thinks fit;



(v)the Borrower will procure that each of Splendido, Alberghiera and Cipriani
comply with the covenants undertaken by them in the guarantees respectively
granted by them to the Bank and comprised in the Security Documents;

(w)where the Borrower's consent is required in connection with the transfer of
any Guarantee Provider's rights or obligations under any Guarantee Agreement
such consent will not be unreasonably withheld;

(x)the Borrower will procure that before 12 December 2003 each of Splendido,
Alberghiera and Cipriani execute in favour of the Bank, and in form and
substance reasonably satisfactory to the Bank, a special privilege deed under
Article 46 of the Italian Banking Law (Legislative Decree No. 385/1993) in
respect of the contents of its respective Property;

(y)on each anniversary of the first Drawdown Date, the Borrower shall deliver to
the Bank a copy of the structure of the Group certified to be true and complete
as at that date together with a certificate (in form and substance satisfactory
to the Bank) signed by at least two directors of the Borrower confirming that
the obligations of the Borrower under this Agreement and each Obligor under the
Security Documents will continue to be able to be met for at least the period of
12 months following such certificate;

(z)no Hotel Subsidiary will acquire or form any Subsidiaries or purchase or
increase its investment in any Person or lend any money to any member of the
Group unless (i) the directors of the Borrower and relevant Hotel Subsidiary are
satisfied that, following such acquisition, forming of a subsidiary, increase in
investment or loan the obligations of the Borrower under this Agreement and each
Obligor under the Security Documents will continue to be able to be met (for at
least the period of 12 months following such acquisition, forming of a
subsidiary, increase in investment or loan) and (ii) in the case of the
acquisition or forming of Subsidiaries or increasing investments in any Person,
no Hotel Subsidiary shall acquire such number of shares as shall result (or
potentially result) in the Hotel Subsidiary, as a result of that increased
shareholding, being liable for all or any of the indebtedness or obligations of
such Person; and


(aa)each December (and on or before the 15th day thereof) the Borrower will
deliver (or procure that there is delivered to the Bank) the forecasted annual
trading budget of each Hotel Subsidiary for the following calendar year, such
budget to include a capital expenditure budget for each such Hotel Subsidiary
for the following calendar year.

18.2 Negative Pledge

(a)The Borrower will procure that, so long as any Commitment is in force or any
moneys or obligations are outstanding under this Agreement, none of the Hotel
Subsidiaries will:

(i)create or permit to subsist any Encumbrance over all or any part of its
respective present or future undertaking assets rights or revenues (other than
pursuant to a Security Document or by a Permitted Encumbrance); or

63

--------------------------------------------------------------------------------

(ii)sell or otherwise dispose of any of its assets on terms whereby it is or may
be leased to or acquired by it or any other member of the Group or sell or
otherwise dispose of any of its receivables on recourse terms.



(b)The Borrower undertakes with the Bank that, so long as any Commitment is in
force or any moneys or obligations are outstanding under this Agreement, it will
not create or permit to subsist any Encumbrance over all or any of the shares or
quotas in the Hotel Subsidiaries (other than pursuant to a Security Document) or
sell or otherwise dispose of the same or any interest therein.

18.3 Disposals

(a)The Borrower undertakes with the Bank and will procure that, so long as any
Commitment is in force or any moneys or obligations are outstanding under this
Agreement, none of the Hotel Subsidiaries will either in a single transaction or
in a series of transactions, whether related or not and whether voluntarily or
involuntarily, sell, transfer, lease or otherwise dispose of (i) any of the
Properties (or part thereof or interest therein (save that the Permitted
Transfer shall be permitted)) or (ii) all or (where such part or interest is or
may be material in the context of the Facilities) any part of or interest in any
other of its assets.

(b)Paragraph (a) above shall not apply to any disposal of fixtures or fixed
plant or machinery or equipment disposed of at market value in the ordinary
course of business and, where commercially appropriate, replaced.

18.4 Financial statements

The Borrower will ensure that all audited financial statements prepared by it
and each of its Subsidiaries and delivered pursuant to this Agreement shall be
prepared in accordance with accounting principles and practices generally
accepted in the United States (in the case of the Borrower) and Italy (in the
case of the Hotel Subsidiaries), consistently applied in respect of each
financial period on an individual and if applicable consolidated basis and that
such financial statements shall contain a balance sheet and a profit and loss
account giving a true and fair view of the state of affairs of the Borrower and
its Subsidiaries for and as at the end of the period to which they relate.

18.5 Financial Covenants

(a)The Borrower will procure that:

(i)in relation to the Hotel Subsidiaries:

(A)Interest Cover: the ratio of PBIT to Senior Interest Payable calculated on
each Quarterly Testing Date in respect of the 12 months up to such date shall
not be less than:

1.75:1    for Quarterly Testing Dates up to and including 30 June 2004

2.00:1    for Quarterly Testing Dates from 30 September 2004 and up to and
including 30 June 2005

2.25:1    for Quarterly Testing Dates falling after 30 June 2005;

(B)Debt Service Cover: the ratio of PBIT to Debt Service Cost calculated on each
Quarterly Testing Date in respect of the 12 months up to such date shall not be
less than 1.1:1; and

64

--------------------------------------------------------------------------------

(ii)in relation to itself:

(A)Tangible Net Worth: the Tangible Net Worth of the Borrower shall at all times
be not less than US$363,000,000; and

(B)Interest Cover: the ratio of PBIT to Interest Payable calculated on each
Quarterly Testing Date in respect of the 12 months up to such date shall not be
less than 1.1:1,

PROVIDED THAT for the purposes of calculating the covenant in paragraph (ii)(B)
above, references to "Hotel Group" in paragraph (b) below should be construed as
references to the Group.

For the purposes of this Clause, sums denominated in a currency other than
Dollars shall be treated as if converted into Dollars at the Reference Bank's
prevailing Spot Rate of Exchange on the relevant Test Date and a certificate of
the Reference Bank as to such conversion shall be conclusive (save in cases of
manifest error).

(b)For the purposes of this Clause 18.5:

"Debt Service Cost" means in respect of any testing period, the aggregate of:

(i)Senior Interest Payable;

(ii)all scheduled repayments of Facility A paid or falling due during that
period; and

(iii)all mandatory prepayments of the Facilities paid or falling due during that
period (including sums paid to the credit of a Security Account);

"Hotel Group" means (save as provided in paragraph (a) above) each of the Hotel
Subsidiaries;

"Interest" means interest and amounts in the nature of interest paid or payable
in respect of any Financial Indebtedness including, without limitation:

(i)the interest element of finance leases;

(ii)discount and acceptance fees payable (or deducted) in respect of any
Financial Indebtedness;

(iii)fees payable in connection with the issue of maintenance of any bond,
letter of credit, guarantee or other assurance against financial loss which
constitutes Financial Indebtedness and is issued by a third party on behalf of a
member of the Hotel Group;

(iv)sums payable under any derivative contract;

(v)repayment and prepayment premiums payable or incurred in repaying or
pre-paying any Financial Indebtedness; and

(vi)commitment, utilisation and non-utilisation fees payable or incurred in
respect of Financial Indebtedness;

"Interest Payable" means for any testing period, the amount of Interest accrued
as an obligation of the Borrower and each of its Subsidiaries during such
testing period on the basis that interest will be treated as accrued during such
period whether or not it is paid or capitalised during such period;

"Interest Receivable" means in respect of any testing period, the amount of
Interest accrued in favour of members of the Hotel Group (other than from other
members of the Hotel Group) during such period;

65

--------------------------------------------------------------------------------




"PBIT" means in relation to a testing period, the aggregate profit of each
member of the Hotel Group (or, for the purposes of calculating PBIT for the
purposes of Clause 18.5(a)(ii)(B), the consolidated profits of the Group) for
such testing period:

(i)before any deduction for or on account of corporation tax or other taxes on
income;

(ii)before any deduction for Interest Payable or depreciation;

(iii)for the purposes of calculating PBIT for the purposes of
Clause 18.5(a)(i) only, before deducting any management fee payable to the
Borrower;

(iv)after deducting (to the extent otherwise included) Interest Receivable;

(v)before deducting extraordinary items but after deducting exceptional items
(both as defined in FRS 3);

(vi)after deducting (to the extent otherwise included) any gain over book value
arising in favour of a member of the Hotel Group on the disposal of any asset
(not being stock disposed of in the normal course of trading) during such period
and any gain arising on any revaluation of any asset during such period;

(vii)after adding back (to the extent otherwise deducted) any loss against book
value incurred by a member of the Hotel Group on the disposal of any asset (not
being stock disposed of in the ordinary course of trading) during such period;

(viii)before deducting amortisation of any goodwill;

"Quarterly Testing Date" means 31 March, 30 June, 30 September and 31 December
in each year;

"Senior Interest Payable" means for any testing period, the amount of interest
accrued as an obligation of the Borrower during such testing period whether or
not it is paid or capitalised or deferred during such period, under this
Agreement and the Security Documents;

"Tangible Net Worth" means at any time:

(i)the issued and paid up share capital of the Borrower;

(ii)plus the amount standing to the credit (or minus any amount standing to the
debit) of the capital and revenue reserves of the Group (including, without
limitation, any share premium account and capital redemption reserve);

(iii)plus any balance standing to the credit (or minus any amount standing to
the debit) of the consolidated profit and loss account of the Group,

as derived from the then consolidated balance sheet of the Group but after:

(iv)deducting all amounts attributable to minority interests in Subsidiaries;

(v)deducting an amount equal to any distribution by any member of the Group to
persons outside the Group out of profits earned prior to the date of such
balance sheet and which have been declared, recommended or made since that date
(except to the extent provided for in such balance sheet);

(vi)deducting all amounts attributable to goodwill, intellectual property
(including but not limited to patents, trade marks and brand names) and other
intangible assets;

(vii)deducting any surplus on any revaluation of property or assets after the
date of this Agreement; and

(viii)deducting any sum set aside for future taxation,

66

--------------------------------------------------------------------------------



(save to the extent this would result in the same being deducted more than
once).

(c)Application of Accounting Principles: The components of each definition set
out in this Clause 18.5 will be determined in accordance with Italian generally
accepted accountancy principles (in the case of the definition of PBIT for the
purposes of paragraph 18.5(a)(i) above) and United States generally accepted
accounting principles (in the case of paragraph 18.5(a)(ii) above) and will be
derived from the latest available audited, consolidated (in the case of the
Borrower) accounts of each member of the Hotel Group (in the case of a testing
period ending in or following its financial year end) or from the
management/quarterly accounts delivered pursuant to Clause 18.1 (in the case of
any other testing period).

(d)Changes to Accounting Principles: If there is a change in accounting
principles referred to in paragraph 18.5(c) above after the date hereof:

(i)the Borrower shall notify the Bank promptly upon becoming aware of the change
or proposed change;

(ii)the Borrower and the Bank will negotiate in good faith with a view to
agreeing such amendments to this Clause 18.5 as are necessary to reflect such
change;

(iii)if amendments satisfactory to the Bank, the Borrower are agreed within 25
Business Days after the Borrower's notification under paragraph (i) above or the
date upon which the change is implemented (whichever is the earlier) then those
amendments shall take effect in accordance with their terms; and

(iv)if such amendments are not so agreed within 25 Business Days then the
Borrower shall re-cast the relevant financial statements to reflect the
accounting principles in force at the date hereof for the purposes of this
Clause 18.5.

18.6 Collateral Option

(a)If the Borrower breaches any of the covenants set out in Clause 18.5(a)(i),
then such breach may be remedied within 14 days after the earlier of the date of
notice by the Bank requiring remedy of such breach or the date on which the
Borrower first becomes aware of it:

(i)to the extent that Advances are outstanding under Facility B, by the Borrower
prepaying Advances under Facility B in whole or in part sufficient to result in
the Borrower being in compliance with such covenants (if the Borrower does not
select the Advances or part thereof to be prepaid under this paragraph, the Bank
may do so and its selection will be binding on the Borrower); and/or

(ii)if no Advances are outstanding under Facility B (or if prepayment of all
such Advances is insufficient to result in the Borrower being in compliance with
such covenants), by the Borrower depositing into a Security Account an amount in
euro at least equal to the amount which would, if the Loan were reduced by such
amount, result in the Borrower being in compliance with such covenants.

(b)To the extent that sums are deposited in a Security Account in accordance
with paragraph (a)(ii) above, the Bank shall, after and provided that it is
satisfied that the Borrower is in compliance with Clause 18.5, release an amount
from the Security Account to the Borrower that leaves a credit balance in all
Security Accounts which is at least equal to an amount sufficient to enable the
Borrower to continue to comply with Clause 18.5(a)(i) (assuming that the Loan
was reduced by an amount equal to the sum left standing to the credit of such
account).

67

--------------------------------------------------------------------------------

(c)Where any amount to be prepaid under paragraph (a)(i) above is received by
the Bank during an Interest Period of the Advance(s) being prepaid, the Bank
will, at the request of the Borrower retain such amount in a Security Account
until the end of such relevant Interest Period and will apply such amount
against the relevant Advance on the expiry of its Interest Period.

19.   DEFAULT AND ACCELERATED REPAYMENT

19.1 Events of Default

There shall be an Event of Default if:

(a)the Borrower fails to pay, in the currency and manner provided in this
Agreement, any sum payable by it under this Agreement when due; or

(b)the Borrower commits any breach of any provision of Clauses 18.1(a), 18.1(o),
18.1(p), 18.1(s), 18.1(u), 18.2, 18.3 or (save where simultaneously remedied as
provided in Clause 18.6) 18.5; or

(c)any Obligor commits any breach of any other provision of this Agreement or
any provision of any Security Document and either such breach is in the opinion
of the Bank or the Guarantee Providers not capable of remedy or such breach is
in the opinion of the Bank or the Guarantee Providers capable of remedy and is
not remedied within 14 days after the earlier of the date of notice by the Bank
requiring such remedy or the date on which the Borrower or any Obligor first
becomes aware of the breach; or

(d)any representation or warranty made or deemed to be made or repeated by any
Obligor in or pursuant to this Agreement or any Security Document is or proves
to have been untrue or incorrect in a material respect when made or when deemed
to be repeated with reference to the facts and circumstances existing at such
time; or

(e)any Financial Indebtedness of the Borrower exceeding in aggregate euro
3,000,000 or its equivalent in any other currency and/or any member of the Group
exceeding in aggregate euro 1,500,000 or its equivalent in any other currency is
not paid when due or becomes capable of being declared due prior to its stated
maturity (provided that there shall not be an Event of Default under this
paragraph (e) if the Bank and the Guarantee Providers are satisfied that there
exists a bona fide dispute as to whether or not such Financial Indebtedness is
due and payable or is capable of being declared due and payable, that the
Borrower or such member is taking all advisable steps in regard to such dispute,
that the Borrower or such member has promptly supplied to the Bank full details
thereof and that no enforcement steps have been instituted or judgment or
equivalent order obtained by any third party against the Borrower or such member
in respect thereof); or

(f)any Encumbrance to secure any Financial Indebtedness of:

(i)the Borrower in aggregate exceeding euro 3,000,000 or its equivalent in any
other currency; or

(ii)any other Obligor exceeding euro 1,500,000 or its equivalent in any
currency,

becomes enforceable and any steps have been taken to enforce it; or

(g)an encumbrancer takes possession or a receiver or administrative receiver or
manager or sequestrator is appointed of the whole or any material part of the
undertaking assets rights or revenues of any Obligor or a distress or other
process is levied or enforced upon any material part of the assets rights or
revenues of any Obligor; or

68

--------------------------------------------------------------------------------

(h)a petition is presented to, or any order is made by, any competent court for
the appointment of an administrator in relation to any Obligor or any Obligor
otherwise enters into or resolves to enter into administration; or

(i)any Obligor is, or is adjudicated or found to be, insolvent or stops or
suspends payment of its respective debts or is (or is deemed to be) unable to or
admits inability to pay its respective debts as they fall due or proposes or
enters into any composition or other arrangement for the benefit of its
creditors generally or proceedings are commenced in relation to any Obligor
under any law regulation or procedure relating to reconstruction or adjustment
of debts; or

(j)any petition is presented by any person (other than (i) a petition which, in
the opinion of the Bank, is frivolous or vexatious or (ii) a petition which is
not stayed or discharged within 14 days) or any order is made by any competent
court or any resolution is passed by any Obligor for its winding-up or
dissolution or for the appointment of a liquidator (except for the purposes of a
solvent amalgamation or reconstruction on terms and conditions which shall have
first been approved in writing by the Bank (such approval not to be unreasonably
withheld)); or

(k)any Obligor ceases or threatens to cease to carry on the whole or a
substantial part of its business; or

(l)this Agreement or any Security Document is or becomes unlawful or
unenforceable in any respect other than as specified in any opinion referred to
in Schedule 2; or

(m)any opinion referred to in paragraphs 9, 10 and 11 of Schedule 2 shall not be
or shall cease to be true and correct in any material adverse respect in the
context of the Facilities or would not at any time in the future be true and
correct in any such respect if then repeated with reference to the facts and
circumstances existing at such time (or the Bank or the Guarantee Providers are
advised to the effect of any of the foregoing); or

(n)any such Consent referred to in Clause 18.1(f) is withdrawn or revoked or
expires or is modified or made subject to any condition which in the opinion of
the Bank or the Guarantee Providers may materially or adversely affect the
security for the Facilities or the ability of any Obligor to perform or comply
with any of its obligations under this Agreement or any Security Document; or

(o)any guarantee indemnity or security for the Loan is not valid and in full
force and effect or is terminated or disputed; or

(p)the Borrower becomes a Subsidiary of any person or one person or more than
one person acting in concert (within the meaning of The City Code on Takeovers
and Mergers), not having control at the date hereof, obtain(s) control (as
defined in section 840 of the Income and Corporation Taxes Act 1988) of the
Borrower provided that this shall only constitute an Event of Default if as a
result of a person or persons so obtaining control of the Borrower the
creditworthiness or any credit rating of the Borrower at any time after such
obtaining of control is revoked or suspended or is materially lowered or any
listing of Class A Common Shares of the Borrower on the New York Stock Exchange
is suspended or cancelled; or

(q)any other event or series of events or any circumstances occur(s) or arise(s)
which, in the opinion of the Bank or the Guarantee Providers, acting reasonably,
may have a material adverse effect on the ability or willingness of any Obligor
to perform or comply with any of its respective obligations under this Agreement
or any Security Document.

69

--------------------------------------------------------------------------------



19.2 Rights on a Default

The Bank may (without prejudice to any rights of the Bank) upon and at any time
after the happening of an Event of Default, so long as the same is continuing,
by notice to the Borrower declare that:

(a)the Commitment of the Bank and any obligation of the Bank to make any Advance
shall be terminated, whereupon such Commitment shall be reduced to zero and such
obligation shall be terminated forthwith; and/or

(b)the Loan has become immediately due and payable, whereupon the Borrower shall
forthwith repay the Loan with all interest accrued and all other sums payable
under this Agreement; and/or

(c)the Loan has become due and payable on demand, whereupon the Loan and all
interest and other sums payable under this Agreement shall at all times after
such declaration be due and payable forthwith on demand.

19.3 Accelerated repayment

If:

(a)an encumbrancer takes possession or a receiver or administrative receiver or
manager or sequestrator is appointed of a Deposit or the whole or any material
part of the undertaking or assets of any Guarantee Provider or a distress or
other process is levied or enforced upon a Deposit or any material part of the
assets of any Guarantee Provider; or

(b)any valid order is made for the appointment of an administrator in relation
to any Guarantee Provider or any Guarantee Provider otherwise enters into or
resolves to enter into administration; or

(c)any Guarantee Provider is, or is adjudicated or found to be, insolvent or
stops or suspends payment of its debts or is (or is deemed to be) unable to or
admits inability to pay its debts as they fall due or proposes or enters into
any composition or other arrangement for the benefit of its creditors generally
or proceedings are commenced in relation to any Guarantee Provider under any law
regulation or procedure relating to reconstruction or adjustment of debts; or

(d)any valid order is made or any resolution is passed for the winding-up or
dissolution of or for the appointment of a liquidator of any Guarantee Provider
(except for the purposes of a solvent amalgamation or reconstruction on terms
and conditions which shall have first been approved in writing by the Bank); or

(e)any Guarantee Provider ceases or threatens to cease to carry on the whole or
a material part of its business; or

(f)any Deposit becomes the subject of any Encumbrance in favour of anyone other
than the Bank; or

(g)for any reason the Bank is not at any time entitled to report the Loan as
fully cash collateralised (save to the extent that it is also a Guarantee
Provider) because the set-off arrangements and other equivalent security
interests in respect of any of the Deposits are no longer legally well founded
in any relevant jurisdiction and/or are no longer enforceable in the default,
liquidation or bankruptcy of a Guarantee Provider and/or the Bank

then:

(i)the Bank shall, upon becoming aware of such event or circumstance, give
notice to the Borrower thereof;

70

--------------------------------------------------------------------------------

(ii)the Bank shall, on request by the Borrower and the Agent, agree to the
novation or transfer of that Guarantee Provider's rights and obligations under
the relevant Guarantee Agreement to, or otherwise the replacement of that
Guarantee Provider by, either another person which is then already a Guarantee
Provider provided that such transfer or novation is acceptable to the Bank under
its then normal credit approval procedures or any other person provided that:

(A)such person is a bank or financial institution;

(B)the Bank receives legal opinions reasonably satisfactory to it from lawyers
acceptable to it in England and (if different) in the jurisdiction of
incorporation of such person opining on the validity and binding nature of the
relevant Guarantee Agreement and the ability of the Bank to set off such
person's Deposits against its liability to the Bank under the said Guarantee
Agreement; and

(C)such person is approved by the Bank for such purpose under its then normal
credit approval procedures; and

(iii)if no such novation, transfer or replacement shall have occurred within
90 days after the date of the Bank's notice given under paragraph (i) above, the
Bank shall be entitled by notice to the Borrower at any time thereafter to
declare that the proportion of each Advance as is equal to the proportion of the
Deposit made by the relevant Guarantee Provider to the aggregate of all Deposits
made in relation to such Advance has become due and repayable, whereupon the
Borrower shall forthwith repay such proportion of each Advance outstanding under
this Agreement together with all interest accrued thereon and any other sums
payable under this Agreement in respect thereof and the Commitment of the Bank
shall be reduced pro tanto.

20.   INDEMNITIES

20.1 Indemnities

The Borrower shall on demand indemnify the Bank (or, as the case may be, pay to
the Bank an amount sufficient to indemnify a Guarantee Provider) against any
liability loss or expense which the Bank shall certify as incurred by it or, as
the case may be, a Guarantee Provider as a consequence of:

(a)any default in payment by the Borrower of any sum under this Agreement when
due;

(b)the occurrence of any Event of Default;

(c)any repayment or prepayment of any Advance or part thereof being received
otherwise than on the last day of an Interest Period;

(d)the early breaking, termination or reversing (in whole or in part) of any
agreement or arrangement entered into by the Bank or a Guarantee Provider with
the Borrower or any third party for the purpose of or in connection with fixing,
capping the rate of or otherwise hedging interest payable under this Agreement;

(e)any Advance not being made for any reason (excluding any default by the Bank)
after the Drawdown Notice in respect of that Advance has been given or not being
denominated in the currency originally selected,

including in any such case, but not limited to, any loss of profit and any loss
or expense incurred in maintaining or funding the Loan or other sum or in
liquidating or re-employing deposits from third parties acquired or contracted
for in order to effect or maintain the same.

71

--------------------------------------------------------------------------------

20.2 Currency

If, under any applicable law or regulation or pursuant to a judgment or order
being made or registered against or the liquidation of the Borrower or without
limitation for any other reason, any payment under or in connection with this
Agreement is made or falls to be satisfied in a currency (the "payment
currency") other than the currency in which such payment is expressed to be due
under or in connection with this Agreement (the "contractual currency") then, to
the extent that the amount of such payment actually received by the Bank, when
converted into the contractual currency at the rate of exchange, falls short of
the amount due under or in connection with this Agreement, the Borrower, as a
separate and independent obligation, shall indemnify and hold harmless the Bank
against the amount of such shortfall. For the purposes of this Clause, the "rate
of exchange" means the rate at which the Reference Bank is able on or about the
date of such payment to purchase, in accordance with its normal practice, the
contractual currency with the payment currency and shall take into account (and
the Borrower shall be liable for) any premium and other costs of exchange
including any Taxes incurred by reason of any such exchange.

72

--------------------------------------------------------------------------------




PART 9
TAXES AND CHANGES IN CIRCUMSTANCES


21.   TAXES

21.1 Grossing up payments

(a)All payments to be made by the Borrower under this Agreement shall be made
free and clear of and without any deduction or withholding whatsoever unless the
Borrower is required by law to make such a payment subject to the deduction or
withholding of Taxes, in which case the amount payable by the Borrower in
respect of which such deduction or withholding is required to be made shall be
increased to the extent necessary to ensure that, after the making of such
deduction or withholding, the Bank receives and retains (free from any liability
in respect of any such deduction or withholding) a net amount equal to the sum
which the Bank would have received and so retained had no such deduction or
withholding been made or required to be made.

(b)If the Bank is entitled or obliged to make any deduction or withholding from
any payment due to a Guarantee Provider under the Guarantee Agreement (a "Bank
Payment") the Borrower shall pay to the Bank for the account of the relevant
Guarantee Provider such sum (a "Compensating Sum") as will, after taking into
account any deduction or withholding which the Borrower is obliged to make from
the Compensating Sum, enable the relevant Guarantee Provider to receive, on the
due date for payment of the Bank Payment, an amount equal to the Bank Payment
which the Guarantee Provider would have received and so retained had no such
deduction or withholding been made or required to be made.


21.2 Notification

If at any time the Borrower is required by law to make any deduction or
withholding from any sum payable by it under this Agreement (or if subsequently
there is any change in the rates at which or the manner in which such deductions
or withholdings are calculated), it shall promptly notify the Bank upon becoming
aware of the same.

21.3 Tax receipts

If the Borrower is required to make any deduction or withholding from any
payment hereunder, the Borrower shall pay the full amount required to be
deducted or withheld to the relevant taxation or other authority within the time
allowed for such payment under applicable law and shall deliver to the Bank
within 30 days after it has made such payment to the applicable authority an
original official receipt issued by such authority and/or any other appropriate
evidence of the payment to such authority of all amounts so required to be
deducted or withheld.

21.4 Indemnity

The Borrower shall indemnify and hold harmless the Bank against, and reimburse
it on demand, the amount of any Taxes so deducted withheld or accounted for by
the Borrower, whether or not such Taxes were correctly or legally assessed or
demanded.

73

--------------------------------------------------------------------------------

21.5 Tax Credits

If the Borrower pays any increased amount or a Compensating Sum under
Clause 21.1 and the Bank or any Guarantee Provider effectively obtains a refund
of tax or credit against tax by reason of that payment, and if the Bank or, as
the case may be, the Guarantee Provider is able (in its sole opinion, which
shall not be capable of being challenged) to identify that refund or credit as
being attributable to that payment having regard to its other activities, then
the Bank shall reimburse to the Borrower such amount as the Bank (or such
Guarantee Provider) shall determine (any such determination being conclusive) to
be the proportion of that refund or credit as will leave the Bank (or, as the
case may be, the Guarantee Provider) after that reimbursement in no better or
worse position than it would have been in if that payment had not been required
provided that the Bank shall have no obligation to make such reimbursement in
relation to a payment made by it to a Guarantee Provider unless the Bank has
received a corresponding reimbursement from the relevant Guarantee Provider. The
Bank or, as the case may be, the Guarantee Provider shall not be obliged to
arrange its tax affairs in any particular manner or to disclose any information
regarding its tax affairs or computations to the Borrower.

21.6 Mitigation

Without prejudice to any other provision of this Agreement, if any circumstances
arise which result, or would on the giving of notice (or the like) result, in:

(a)the Borrower having to make a payment to or for the account of the Bank or a
Guarantee Provider under Clause 21.1 or Clause 22.1; or

(b)interest being calculated at an alternative rate in accordance with
Clause 22.3

by reason of circumstances affecting the Bank or (as the case may be) a
Guarantee Provider, then:

(i)the Bank shall enter into discussions in good faith with the Borrower and the
Agent with a view to determining what mitigating action might be taken, provided
that nothing in this Clause shall oblige the Bank to incur any costs or expenses
for which it has not been fully and effectively indemnified to its reasonable
satisfaction or to take any action or refrain from taking any action which would
involve any disadvantage to its business;

(ii)the Bank shall take such steps (if any) as shall be agreed by it and the
Guarantee Providers or the Agent and the Bank to be appropriate to mitigate the
effects of such circumstances; and

(iii)no amount shall be payable or repayable under any of such Clauses with
reference to the Bank or (as the case may be) a Guarantee Provider which is an
assignee or transferee if such amount would not have been payable immediately
following the execution of the novation certificate or other document by which
it became a party to this Agreement or (as the case may be) the relevant
Guarantee Agreement or other date on which it acquired or assumed any rights or
obligations under this Agreement or such Guarantee Agreement.

21.7 Deductibility

If the Bank shall have made any payment of principal or interest on an Advance
or other amount to a Guarantee Provider under the Guarantee Agreement and such
payment proves not to be fully deductible in computing the Bank's liability to
corporation tax, the Borrower shall pay to the Bank the amount necessary to
enable the Bank to occupy the same after tax position as it would have occupied
had such payment been fully deductible.

74

--------------------------------------------------------------------------------

22.   CHANGES IN CIRCUMSTANCES

22.1 Increased costs

(a)If by reason of any change in or introduction of any law, regulation, treaty
or official directive or any change in its interpretation, application or
administration and/or compliance with any request from or agreement with or
requirement of any central bank or other fiscal, monetary or other authority
(whether or not having the force of law):

(i)the Bank or a Guarantee Provider or any holding company of the Bank or a
Guarantee Provider incurs a cost as a result of the Bank (or, as the case may be
the Guarantee Provider) having entered into and/or performing any of its
obligations under this Agreement; or

(ii)there is any increase in the cost to the Bank or a Guarantee Provider or any
holding company of the Bank or a Guarantee Provider of funding or maintaining
all or any of the advances comprised in a class of advances formed by or
including any Advance or, as the case may be, any Deposit; or

(iii)the Bank or a Guarantee Provider or any holding company of the Bank or a
Guarantee Provider is unable to obtain the rate of return on its capital which
it would have been able to obtain but for the Bank or the relevant Guarantee
Provider having entered into or assuming or maintaining any commitment or
performing its obligations under this Agreement or any Guarantee Agreement; or

(iv)the Bank or a Guarantee Provider or any holding company of the Bank or a
Guarantee Provider becomes liable to make any payment on or calculated by
reference to any Advance or any Deposit and/or to any sum received or receivable
by it hereunder or under any Guarantee Agreement,

the Borrower shall from time to time on demand by the Bank promptly pay to the
Bank amounts sufficient to indemnify it (or, as the case may be, pay to the Bank
an amount sufficient to indemnify a Guarantee Provider) against, as the case may
be, such cost, increased cost, reduction in the rate of return or liability.

(b)Paragraph (a) above does not apply to any cost, increased cost, reduction in
the rate of return or liability:

(i)to the extent compensated for by the operation of Clause 21; or

(ii)attributable to any change in the rate of Tax on the overall net income or
gains of the Bank or Guarantee Provider (or its holding company) imposed in the
jurisdiction in which its principal office is located or on the overall net
income or gains of the Bank's or such Guarantee Provider's lending office for
maintaining the Facilities or relevant Deposit by the jurisdiction in which that
office is located.

22.2 Illegality

If at any time it is or becomes unlawful, or contrary to any request from or
requirement of any central bank or other fiscal monetary or other authority
(whether or not having the force of law), for the Bank to make fund or allow to
remain outstanding any Advance or any part of the Loan (or, as the case may be,
for a Guarantee Provider to make fund or allow to remain outstanding the whole
or any part of a Deposit), then the Bank shall promptly after becoming aware of
the same deliver to the Borrower a certificate to that effect and:

(a)the Bank shall not thereafter be obliged to make any Advance and its
Commitment shall be reduced to zero; and

75

--------------------------------------------------------------------------------

(b)if the Bank so requires, the Borrower shall not later than such date as the
Bank shall have specified repay the Loan (or, as the case may be, such
proportion of each Advance as the participation of the affected Guarantee
Provider bears to each such Advance and the Commitment shall be reduced pro
tanto) together with accrued interest thereon and any other amounts then due to
the Bank hereunder.

22.3 Market disruption

If in respect of any proposed Advance or a forthcoming Interest Period:

(a)the Bank determines that adequate and fair means do not exist for
ascertaining the interest rate for any Interest Period; or

(b)the Bank determines (or notifies the Borrower that a Guarantee Provider has
so determined) that by reason of circumstances affecting the London or European
Interbank Market generally it is impracticable for the Bank or such Guarantee
Provider (as the case may be) to fund or continue to fund the Loan or any
Advance (or such proportion of the Loan or any Advance as is funded by that
Guarantee Provider) during any Interest Period,

the Bank shall notify the Borrower accordingly. If such notification is given
before the first Drawdown Date, no Advance shall be made available and, if such
notification is given after the first Drawdown Date, the Borrower and the Bank
and the relevant Guarantee Provider's agent shall negotiate in good faith with a
view to arriving within a period of 30 days at an acceptable alternative
arrangement (pending which any right of the Borrower to draw Advances shall be
suspended), failing which the Borrower shall promptly prepay the Loan (or, as
the case may be, the proportion of each Advance as the participation of the
affected Guarantee Provider in such Advance bears to such Advance) together with
accrued interest thereon to the date of prepayment (calculated at the rate or
rates most lately applicable) and all other sums payable by the Borrower under
this Agreement and the Bank's obligations hereunder in respect thereof shall
terminate and the Commitment shall be reduced pro tanto. In such case the
Borrower shall also reimburse to the Bank such amount as may be determined by
the Bank or Guarantee Provider to be necessary to compensate it for the
increased cost (if any) of maintaining any Advance or, in the case of a
Guarantee Provider, relevant part thereof or relevant Deposit during the period
of negotiation referred to in this Clause until such prepayment.

76

--------------------------------------------------------------------------------




PART 10
GENERAL


23.   GENERAL

23.1 Set-off

(a)The Bank may, without prior notice to the Borrower, apply any credit balance
(whether or not then due and in whatever currency) which is at any time held by
any office or branch of the Bank for the account of the Borrower in or towards
satisfaction of any sum then due and payable from the Borrower under this
Agreement.

(b)For the purposes of exercising any rights under this Clause, or any rights
under the general law, the Bank may convert or translate all or any part of such
a credit balance into another currency applying a rate which in its opinion
fairly reflects prevailing rates of exchange.

(c)The Bank is not obliged to exercise any of its rights under this Clause,
which shall be without prejudice and in addition to any rights under the general
law.

(d)In this clause "rights under the general law" means any right of set-off,
combination or consolidation of accounts, lien or similar right which the Bank
has under any applicable law.

23.2 Assignment and Facility Offices

(a)This Agreement shall be binding upon, and enure for the benefit of, each of
the parties hereto and their respective successors and assigns (and any person
to whom the Bank shall transfer or novate any rights and/or obligations under
this Agreement).

(b)If the Bank makes a call on the Guarantee Providers under the guarantee
comprised in the Guarantee Agreement, or if the Guarantee Providers elect to
prepay the Loan at any time under clause 17.3 of the Guarantee Agreement, the
Guarantee Providers shall, to the extent of such call or prepayment, be
subrogated to the Bank's rights under this Agreement and the Security Documents.

(c)The Borrower may not assign or transfer any of its rights, benefits or
obligations under this Agreement.

(d)The Bank may assign all or any part of its rights or benefits or transfer all
or any part of its obligations under this Agreement or any Security Document
subject to the prior approval of the Borrower (not to be unreasonably withheld
or delayed and which approval shall not be required (a) by way of or pursuant to
subrogation under paragraph (b) above or (b) for any assignment or transfer to
any person acting as agent of or trustee for the Guarantee Providers). The
Borrower shall enter into all documents specified by the Bank to be necessary to
give effect to any such assignment or transfer.

(e)Subject to the prior approval of the Borrower (not to be unreasonably
withheld or delayed and which shall not be required following an Event of
Default) the Bank may disclose on a confidential basis to any actual or
potential assignee or transferee of any rights, benefits or obligations under
this Agreement or any Security Document such information about the Borrower or
any Subsidiary of the Borrower (and so that the Borrower shall procure any
further requisite consent from each Subsidiary) and their respective business
and financial condition as the Bank shall consider appropriate.

(f)The Bank may at any time and from time to time change its facility office
(being the office out of which it will make available and maintain its
Commitment and/or the Loan or any part thereof).

77

--------------------------------------------------------------------------------



23.3 Notices

(a)Every notice or other communication under this Agreement shall be in writing
and may be delivered personally or by letter or facsimile transmission
(forthwith confirmed by letter but without prejudice to the efficacy of the
facsimile) despatched as follows:

(i)if to the Bank, at its address specified at the head of this Agreement or to
the following numbers:

Facsimile 44-207-699-2707
for the attention of Nigel Chapman;

(ii)if to the Borrower at its address specified at the head of this Agreement or
its registered or principal office for the time being or to the following
numbers:

Facsimile 1-441-295-5328
for the attention of Chief Financial Officer

or (in any case) to such other address and/or facsimile number as may be
notified in accordance with this Clause by the relevant party to the other
parties for such purpose. A copy of every notice or other communication to the
Borrower shall also be sent to Orient Express Services Limited, 20 Upper Ground,
London SE1 9PF, England (fax 44-20-7805-5908, attention Vice President-Funding)
or to such other company at such address and/or facsimile number as the Borrower
may, solely in relation to themselves, notify to the Bank from time to time.

(b)Every notice or other communication shall, subject as otherwise provided in
this Agreement, be deemed to have been received (if sent by post) 24 hours after
despatch and (if delivered personally or despatched by facsimile transmission)
at the time of delivery or despatch if during normal business hours in the place
of intended receipt on a working day in that place and otherwise at the opening
of business in that place on the next succeeding such working day, provided that
any notice or communication to be made or delivered to the Bank shall be
effective only on actual receipt by the Bank.

23.4 Waivers

No delay or omission on the part of the Bank in exercising any right or remedy
under this Agreement shall impair that right or remedy or operate as or be taken
to be a waiver of it, nor shall any single partial or defective exercise by the
Bank of any such right or remedy preclude any other or further exercise under
this Agreement of that or any other right or remedy. The remedies provided in
this Agreement are cumulative and are not exclusive of any remedies provided by
law.

23.5 Severance

If at any time any of the provisions of this Agreement is or becomes illegal,
invalid or unenforceable in any respect under any law or regulation of any
jurisdiction, neither the legality, validity and enforceability of the remaining
provisions of this Agreement nor the legality, validity or enforceability of
such provision under the law of any other jurisdiction shall be in any way
affected or impaired as a result.

23.6 Counterparts

This Agreement may be executed in any number of counterparts in which case this
Agreement will be as effective as if all signatures on the counterparts were on
a single copy of this Agreement.

78

--------------------------------------------------------------------------------

23.7 Language

All notices or communications under or in connection with this Agreement
(including without limitation condition precedent documents) shall be in English
or, if in any other language, accompanied by a translation into English
certified as the Bank may require. In the event of any conflict between the
English text and the text in any other language, the English text shall prevail.

Where this Agreement is translated into more than one language, the
interpretation of the English version shall prevail.

23.8 Law and Jurisdiction

(a)This Agreement shall be governed by and construed in accordance with English
law.

(b)Each of the parties irrevocably agrees that the courts of England shall have
jurisdiction to hear and determine any suit action or proceeding, and to settle
any disputes, which may arise out of or in connection with this Agreement and
for such purposes hereby irrevocably submits to the jurisdiction of such courts.

(c)Nothing contained in this Clause shall limit the right of the Bank, the Agent
or any Guarantee Provider to take proceedings against the Borrower in any other
court of competent jurisdiction, nor shall the taking of any such proceedings in
one or more jurisdictions preclude the taking of proceedings in any other
jurisdiction, whether concurrently or not (unless precluded by applicable law).

(d)Each party irrevocably waives any objection which it may have now or in the
future to the courts of England being nominated for the purpose of paragraph (b)
above and agrees not to claim that any such court is not a convenient or
appropriate forum.

(e)The Borrower hereby authorises and appoints Orient Express Services Limited
of 20 Upper Ground, London SE1 9PF (or such other person being a firm of
solicitors in England as it may from time to time substitute by notice to the
Bank) to accept service of all legal process arising out of or connected with
this Agreement and service on such person(s) (or substitute) shall be deemed to
be service on the Borrower, as the case may be. Except upon such a substitution,
the Borrower shall not revoke any such authority or appointment, shall at all
times maintain an agent for service of process in England and, if any such agent
ceases for any reason to be an agent for this purpose, shall forthwith appoint
another agent and advise the Bank accordingly.

AS WITNESS whereof this Agreement has been duly executed the date first above
written.

79

--------------------------------------------------------------------------------




SCHEDULE 1
Drawdown Notice


 
   
To:   Barclays Bank PLC
54 Lombard Street
London EC3P 3AH

For the attention of:

Date:    •    200    •    

Dear Sirs

Facility Agreement dated    •    2003

We refer to the above Facility Agreement. Words and expressions defined in the
Facility Agreement shall have the same meanings in this notice.

1.We hereby give you irrevocable notice that we wish to draw an Advance under
the Facility Agreement as follows:


  Proposed Utilisation Date:   [                ] (or, if that is not a Business
Day,
the next Business Day)   Facility to be utilised:   [Facility A]/[Facility B]*  
Currency of Loan:   [euro][Sterling][Dollars]*   Amount:   [        ] or, if
less, the Available Facility   Payment Instructions   •   Interest Period:  
[1][2][3]* months   Purpose of Advance   [see Clause 10.1(a)(ii)]

--------------------------------------------------------------------------------

*Delete as appropriate.

2.We confirm that:

(a)the matters represented by us and set out in Clause 17 of the Facility
Agreement are true and accurate on the date of this notice as if made on such
date; and

(b)no Event of Default or Potential Default, each as defined in the Facility
Agreement, has occurred and is continuing or would result from the drawing of
the proposed Advance.

Yours faithfully

For and on behalf of
ORIENT-EXPRESS HOTELS LTD
Authorised Signatory

80

--------------------------------------------------------------------------------




SCHEDULE 2
Conditions Precedent


In this Schedule, "certified" means certified by a Director or another duly
authorised officer of the Borrower or other relevant company as being a true
complete and up-to-date copy as at a date no earlier than five Business Days
before the first Drawdown Date under Facility A (or where such copies have been
delivered to the Bank more than five Business Days before the first Drawdown
Date under Facility A, a confirmation from a Director or another duly authorised
officer of the Borrower or other relevant company that such copies previously
delivered remain true, complete and up-to-date as at a date no earlier than five
Business Days before the first Drawdown Date under Facility A).

1.A certified copy of the Memorandum and Articles of Association, statutes or
other constitutional documents and the register of members of the Borrower,
Leisure Holdings and each Hotel Subsidiary (save that the register of members
shall not be required in the case of the Borrower).

2.A certified copy of a resolution of the Board of Directors of the Borrower
appointing the Bank as banker to the Borrower, approving this Agreement and any
Security Document required to be delivered under this Agreement to which it is
expressed to be a party, authorising the person(s) executing the same to do so
and authorising a person or persons to sign Drawdown Notices and all notices or
other communications to be given or made by or on behalf of the Borrower under
this Agreement or any such Security Document.

3.A certified copy of a resolution of the Board of Directors (or equivalent
body) and Shareholders of Splendido approving and authorising the execution and
delivery of each Security Document required to be delivered by it under this
Agreement.

4.A certified copy of a resolution of the Board of Directors (or equivalent
body) and Shareholders of Cipriani approving and authorising the execution and
delivery of each Security Document required to be delivered by it under this
Agreement.

5.A certified copy of a resolution of the Board of Directors (or equivalent
body) and Shareholders of Alberghiera approving and authorising the execution of
each Security Document required to be delivered by it under this Agreement.

6.Where this Agreement or any Security Documents are executed by the parties to
them (other than the Bank) pursuant to a power of attorney, a certified copy of
the relevant notarised and legalised power of attorney pursuant to which that
document was executed.

7.Confirmation by the Bank of the satisfaction of its account opening
procedures.

8.Such evidence of authority for the signature by Leisure Holdings of the
Security Documents to which they are party as the Bank may require.

9.A written legal opinion by Nicholson Graham & Jones, English legal advisers to
the Guarantee Providers.

10.A written legal opinion of Ughi e Nunziante, Italian legal advisers to the
Bank and the Guarantee Providers, including a report on title to each Property
(excluding Splendido Mare) by Ughi e Nunziante confirming inter alia that there
are no Encumbrances or other restrictions on or affecting each Property
(excluding Splendido Mare) and with such due diligence information as the Bank
may require (if any).

11.A written legal opinion by Appleby Spurling & Kempe concerning the Borrower
and Leisure Holdings and their obligations under this Agreement and the Security
Documents.

81

--------------------------------------------------------------------------------

12.Each of the Security Documents (other than the special privilege deeds), in
each case in form and substance satisfactory to the Bank and duly executed by
the Borrower and/or each other person (other than the Bank) expressed to be
party to it.

13.The Initial Valuation of each Property (excluding Splendido Mare) and the
business carried on there in amount(s) and on bases and assumptions acceptable
to the Bank (addressed to the Bank and the Guarantee Providers or with written
confirmation that they may rely on the same).

14.Satisfactory arrangements for the delivery to the Bank (or its representative
in Italy) of all certificates (if any) for the shares or quotas to be pledged
pursuant to any Security Document upon discharge and cancellation of the
existing pledge over the same shares or quotas in favour of National Westminster
Bank Plc.

15.Evidence of insurance of the Properties with insurers acceptable to the Bank
and on terms acceptable to the Bank and in accordance with the guarantee to be
provided by the Hotel Subsidiaries comprised in the Security Documents and
evidence that the relevant insurance is in full force and effect and all
premiums thereof have been paid to date.

16.Confirmation from National Westminster Bank Plc of all sums required to
discharge all banking or financial facilities and accommodation available to or
drawn by the Borrower under the Existing Facility and that all security and/or
guarantees and/or indemnities in respect thereof will be released forthwith on
payment or repayment thereof and, if required by the Bank, a form of release or
discharge of each of the above, which has been agreed by National Westminster
Bank Plc; and such confirmation by an Italian notary of such matters as the Bank
is advised to be appropriate.

17.Payment in cleared funds to the Bank or its nominee of an amount sufficient
to pay the imposta sostitutiva referred to in Clause 14.8.

18.The nota di trascrizione in respect of the registration of each mortgage
comprised in the Security Documents together with a relazione notarile
definitiva of each such mortgage.

19.A certificate from a director of each Hotel Subsidiary confirming that all
operating and liquor licences and other licences and consents necessary for the
proper running of the Property owned by it and the operation of the business
carried on there have been obtained and are in full force and effect, copies of
which shall be attached to such certificate.

20.Each fee payable pursuant to Clause 14 to the extent due and payable
(including any notarial fees and fees payable pursuant to the Fees Letters).

21.The execution of all Guarantee Agreements necessary or advisable for the
purposes contemplated by Clauses 5.1(a)(iv) and 10.1(a)(x).

22. (a)Confirmation from the Agent to the Bank that the Agent is satisfied with
all of the conditions set out in this Schedule (other than 7 and 21).

(b)A legal opinion from lawyers acceptable to the Bank in England and the
jurisdiction of incorporation of each Guarantee Provider opining on the validity
and binding nature of the Guarantee Agreement and the ability of the Bank to set
off the Deposits against the liability of the Guarantee Providers under the
guarantee contained in the Guarantee Agreement.

23.A waiver from each Hotel Subsidiary and Leisure Holdings to the Agent of any
rights of contribution or otherwise which they may have as co-sureties against
the Guarantee Providers or any of them.

82

--------------------------------------------------------------------------------

24.A letter duly signed by Locafit S.p.A. by way of which the latter has given
its prior consent to the possible assignment to the Bank by Splendido of the
Lease and assumes the obligations provided therein, being such letter
substantially in a form already agreed between the Bank, Splendido and
Locafit S.p.A.

25.Evidence of the transfer of the Financial Indebtedness due from Cipriani and
Splendido to Sea Containers Finance Ireland Limited to any member of the Group
and written confirmation from Sea Containers Finance Ireland Limited that no
Indebtedness is outstanding between it and either Cipriani or Splendido.

26.Copies of the documentation for the Hedging Arrangements or, if agreed by the
Bank, a strategy for the Hedging Arrangements for Facility A in terms
satisfactory to the Bank.

27.A memorandum signed by the Borrower, the Agent, each Guarantee Provider, the
Bank, National Westminster Bank Plc and such other persons as the Agent may deem
necessary dealing with, inter alia, funds flow and the book entries necessary in
connection with the Advance(s) to be made on the first Drawdown Date under this
Agreement and redemption of the Existing Facility (such memorandum to be in the
agreed form, amended to reflect the actual sums to be advanced on the first
Drawdown Date in accordance with the first Drawdown Notice and, for this
purpose, agreed form means a form based upon the illustrative example(s) of
closing memorandum initialled by each party to it on or prior to the date of
this Agreement).

28.Evidence satisfactory to the Bank that no Event of Default or Potential
Default (as those terms are defined in the Existing Facility) shall have
occurred and be continuing under the Existing Facility.

29.A copy, certified to the satisfaction of the Bank, of any other Consent
licence document opinion or assurance which the Bank considers necessary or
desirable in connection with the execution delivery and performance of this
Agreement, any Security Document and the transactions contemplated thereby.

83

--------------------------------------------------------------------------------

ORIENT-EXPRESS HOTELS LTD

By: /s/ Anthony Kavanagh

Print name: Anthony Kavanagh

Office/authority: Attorney-in-fact

BARCLAYS BANK PLC

By: /s/ Giuseppe Broccoli

Print name: Giuseppe Broccoli

Office/authority: Attorney-in-fact

84

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10



AGREEMENT FOR EURO 135 MILLION TERM AND MULTI-CURRENCY REVOLVING CREDIT FACILITY
CONTENTS
PART 1 DEFINITIONS AND INTERPRETATION
PART 2 CONDITIONS PRECEDENT
PART 3 FACILITY A
PART 4 FACILITY B
PART 5 FEES AND EXPENSES
PART 6 PAYMENTS
PART 7 SECURITY
PART 8 REPRESENTATIONS, WARRANTIES, UNDERTAKINGS AND DEFAULT
PART 9 TAXES AND CHANGES IN CIRCUMSTANCES
PART 10 GENERAL
SCHEDULE 1 Drawdown Notice
SCHEDULE 2 Conditions Precedent
